
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.44

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOAN AGREEMENT

BY AND BETWEEN

CIB BANK
20527 SOUTH LAGRANGE ROAD
FRANKFORT, ILLINOIS 60423

AND

FLORIDA GAMING CENTERS, INC.

AND

CITY NATIONAL BANK OF FLORIDA, as Trustee

DATED AS OF October 31, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Page 22 of 97 Pages

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1 INCORPORATION OF RECITALS AND EXHIBITS   27  
SECTION 1.1
 
Incorporation of Recitals
 
27  
SECTION 1.2
 
Incorporation of Exhibits
 
27
ARTICLE 2 DEFINITIONS
 
28  
SECTION 2.1
 
Definitions
 
28
ARTICLE 3 THE LOAN
 
32
ARTICLE 3 THE LOAN
 
32  
SECTION 3.1
 
The Loan
 
32  
SECTION 3.2
 
The Note
 
32  
SECTION 3.3
 
Interest
 
32  
SECTION 3.4
 
Interest on Overdue Amounts
 
32  
SECTION 3.5
 
Payments
 
33  
SECTION 3.6
 
Loan Fee; Stock Warrants
 
34  
SECTION 3.7
 
Late Fees
 
34  
SECTION 3.8
 
Loan Documents
 
34
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
 
36  
SECTION 4.1
 
Representations and Warranties of the Borrower
 
36  
SECTION 4.2
 
Survival of Representations and Warranties
 
40
ARTICLE 5 REQUIREMENTS PRECEDENT TO THE CLOSING OF THE LOAN
 
41  
SECTION 5.1
 
Loan Closing Conditions
 
41  
SECTION 5.2
 
Loan Disbursement
 
43

Page 23 of 97 Pages

--------------------------------------------------------------------------------


ARTICLE 6 THE BORROWER'S AGREEMENTS
 
43  
SECTION 6.1
 
Closing of Loan on or Prior to Loan Closing Date
 
43  
SECTION 6.2
 
Inspection by the Lender
 
44  
SECTION 6.3
 
Mechanics' Liens
 
44  
SECTION 6.4
 
Condemnation
 
44  
SECTION 6.5
 
Proceedings to Enjoin or Prevent Operations
 
44  
SECTION 6.6
 
Lender's Fees and Expenses
 
45  
SECTION 6.7
 
Lender's Actions for Own Protection Only
 
45  
SECTION 6.8
 
Tax Returns; Material Adverse Changes; Books and Records
 
45  
SECTION 6.9
 
Documents of Further Assurance
 
45  
SECTION 6.11
 
No Additional Debt
 
45  
SECTION 6.11
 
Mortgage
 
46  
SECTION 6.12
 
Compliance with Laws
 
46  
SECTION 6.13
 
Business Purpose
 
46  
SECTION 6.14
 
Transfer of Premises; Change in Ownership
 
46  
SECTION 6.15
 
Leases
 
46  
SECTION 6.16
 
Brokerage Indemnity
 
47  
SECTION 6.17
 
Financial Statements
 
47  
SECTION 6.19
 
Depository Relationship
 
47  
SECTION 6.20
 
Operation of Premises
 
47  
SECTION 6.21
 
Management and Franchise Agreements
 
47  
SECTION 6.22
 
Initial Reservation of Warrant Shares
 
47  
SECTION 6.23
 
Warrant Shares
 
47  
SECTION 6.24
 
Financial Covenants
 
48  
SECTION 6.25
 
Environmental Matters
 
48
ARTICLE 7 INSURANCE
 
49  
SECTION 7.1
 
Insurance Policies
 
49  
SECTION 7.2
 
Illinois Insurance Notice
 
49
ARTICLE 8 CASUALTIES
 
50  
SECTION 8.1
 
Lender's Election to Apply Insurance Proceeds to Indebtedness
 
250  
SECTION 8.2
 
Borrower's Obligation to Rebuild and Use of Proceeds Therefor
 
50
ARTICLE 9 DEFAULTS
 
52  
SECTION 9.1
 
Events of Default
 
52

Page 24 of 97 Pages

--------------------------------------------------------------------------------


ARTICLE 10 LENDER'S REMEDIES IN EVENT OF DEFAULT
 
52  
SECTION 10.1
 
Remedies Conferred Upon the Lender
 
52  
SECTION 10.2
 
Non-Waiver of Remedies
 
52
ARTICLE 11 GENERAL PROVISIONS
 
53  
SECTION 11.1
 
Notices
 
53  
SECTION 11.2
 
Survival of Agreement
 
53  
SECTION 11.3
 
Successors and Assigns
 
53  
SECTION 11.4
 
Expenses of the Lender; Indemnity
 
54  
SECTION 11.5
 
Right of Setoff
 
54  
SECTION 11.6
 
Applicable Law
 
55  
SECTION 11.7
 
Waivers
 
55  
SECTION 11.8
 
Amendments
 
55  
SECTION 11.9
 
Severability
 
55  
SECTION 11.10
 
Counterparts
 
56  
SECTION 11.11
 
Headings
 
56  
SECTION 11.12
 
Consent to Jurisdiction
 
56  
SECTION 11.13
 
Waiver of Jury Trial
 
56  
SECTION 11.14
 
Interest Limitation
 
56  
SECTION 11.15
 
Apparent Inconsistencies
 
57  
SECTION 11.16
 
No Partnership or Joint Venture; Limitation of Liability
 
57  
SECTION 11.17
 
Specific Performance
 
57  
SECTION 11.18
 
Construction
 
57  
SECTION 11.19
 
Land Trust Exculpation
 
57

Page 25 of 97 Pages

--------------------------------------------------------------------------------


EXHIBITS
 
   
EXHIBIT A-1
 
Legal Description of Miami Premises
 
59  
EXHIBIT A-2
 
Legal Description of Fort Pierce Premises
 
60  
EXHIBIT A-3
 
Legal Description of FGC Property
 
61  
EXHIBIT B-1
 
Miami Permitted Exceptions
 
63  
EXHIBIT B-2
 
Fort Pierce Permitted Exceptions
 
64  
EXHIBIT B-3
 
FGC Permitted Exceptions
 
64  
EXHIBIT C
 
Warrant Agreement
 
65  
Schedule 4.1(j)
 
Partnership or Joint Ventures
 
66  
Schedule 4.1(l)
 
Stock Agreements
 
67  
Schedule 4.1(o)
 
Litigation
 
68  
Schedule 4.1(aa)
 
Condemnation
 
69  
Schedule 4.1(bb)
 
Permits and Licenses
 
70  
Schedule 4.1(dd)
 
Agreements
 
61

Page 26 of 97 Pages

--------------------------------------------------------------------------------




LOAN AGREEMENT


    THIS LOAN AGREEMENT (as from time to time amended, modified, restated,
supplemented and in effect, this "Agreement") is entered into as of October 31,
2001, by and among FLORIDA GAMING CENTERS, INC., a Florida corporation ("FGCI"),
CITY NATIONAL BANK OF FLORIDA, successor by merger to City National Bank of
Miami, as Trustee under Trust Agreement dated January 3, 1979 and known as Trust
No. 5003471 ("Trustee" and together with FGCI, the "Borrower") and CIB BANK, its
successors and assigns ("Lender").

RECITALS

    A.  FGCI owns and operates the real property commonly known as the Miami Jai
Alai, located at 3500 NW 37th Street, Miami, Florida and legally described on
Exhibit A-1 hereto ("Miami Property"). Trustee owns the real property commonly
known as the Fort Pierce Jai Alai, located at 1750 South Kings Highway, Fort
Pierce, Florida and legally described on Exhibit A-2 hereto ("Fort Pierce
Property" and together with the Miami Property, the "Property").

    B.  The Miami Property is improved with a one and partial five story Jai
Alai fronton ("Miami Improvements" and collectively with the Miami Property, the
"Miami Premises"). The Fort Pierce Property is improved with a two story Jai
Alai fronton ("Fort Pierce Improvements" and collectively with the Fort Pierce
Property, the "Fort Pierce Premises"). The Fort Pierce Premises are operated by
FGCI, which is the sole beneficiary of the Trust. The Miami Premises and the
Fort Pierce Premises are sometimes collectively referred to herein as the
"Premises".

    C.  FGCI is a wholly owned subsidiary of Florida Gaming Corporation ("FGC"),
a Delaware corporation. FGC owns certain unimproved real property adjacent to
the Fort Pierce Property and legally described on Exhibit A-3 hereto ("FGC
Property").

    D.  The Borrower has requested that the Lender make a loan to the Borrower
in the original principal amount of Four Million Six Hundred Thousand United
States Dollars (U.S. $4,600,000) (the "Loan") subject to the terms and
conditions contained herein.

AGREEMENTS

    NOW, THEREFORE, for and in consideration of the matters set forth in the
foregoing Recitals, the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

ARTICLE 1
INCORPORATION OF RECITALS AND EXHIBITS

Incorporation of Recitals

1.1The foregoing Recitals are incorporated in and expressly made a part of this
Agreement.

Incorporation of Exhibits

1.2All Exhibits attached hereto are incorporated in and expressly made a part of
this Agreement.

Page 27 of 97 Pages

--------------------------------------------------------------------------------



ARTICLE 2
DEFINITIONS

Definitions

2.1The following terms have the following meanings in this Agreement:

    Affiliate:  With respect to any Person, any other Person that, directly or
indirectly, controls or is controlled by, or is under common control with, such
Person. For purpose of this definition, "control" and the correlative meanings
of the terms "controlled by" and "under common control with" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares or units or by contract or otherwise.

    Annual Financial Statements:  The annual financial statements of Borrower,
including all notes thereto, which statements shall include a balance sheet as
of the end of such fiscal year and an income statement, retained earnings
statement and statement of cash flows for such fiscal year, all setting forth in
comparative form the corresponding figures from the previous fiscal year, all
prepared in conformity with GAAP, and without expressing any doubt as to
Borrower's ability to continue as a going concern, and accompanied by a report
and opinion of independent certified public accountants, which shall state that
such financial statements, in the opinion of such accountants, present fairly,
in all material respects, the financial position of Borrower as of the date
thereof and the results of its operations for the period covered thereby in
conformity with GAAP. Such statements shall be accompanied by a certificate of
such accountants that in making the appropriate audit and/or investigation in
connection with such report and opinion, such accountants did not become aware
of any Default or, if in the opinion of such accountant any such Default exists,
a description of the nature and status thereof.

    Business Day:  Any day other than a Saturday, Sunday or legal holiday in the
State of Illinois on which the Lender is open for business in Chicago, Illinois.

    Collateral:  All of the collateral which secures the Borrower's obligations
under the Loan Documents.

    Collett:  W. Bennett Collett, an individual.

    Collett Guaranty:  The Guaranty to be executed by Collett and delivered to
the Lender on the date hereof which guarantees the payment and performance of
the Obligations.

    Control:  With respect to any Person, the possession, either directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting shares or by
contract.

    Debt Coverage Ratio:  For any period, the ratio of EBITDA for such period to
Fixed Charges for such period.

    Default:  Any event or circumstance which, if it were to continue uncured,
would, with notice or passage of time or both, constitute an Event of Default
(as such term is defined in Section 9.1) and any event or circumstance which
immediately upon occurrence of the same constitutes an Event of Default.

    Default Rate:  The Default Rate specified in Section 3.4.

    Deferred Fee:  The Deferred Loan Fee described in Section 3.6.

    EBITDA:  For any period, the net income of Borrower for such period, as
determined under GAAP, adjusted by (i) adding thereto the amount of all interest
expense, taxes, amortization and

Page 28 of 97 Pages

--------------------------------------------------------------------------------

depreciation that were deducted in arriving at such net income, (ii) adding
thereto the amount of any state of Florida tax credits resulting from excess
Florida revenue taxes paid in the prior operating year, and (iii) subtracting
therefrom all extraordinary gains, gains from sales of assets, and all non-cash
gains that were added in arriving at such net income.

    Environmental Laws:  All laws relating to environmental, health or safety
matters, including those relating to fines, orders, injunctions, penalties,
damages, contribution, cost recovery, compensation, losses or injuries resulting
from the release or threatened release of Hazardous Materials and to the
generation, use, storage, transportation, or disposal of Hazardous Materials, in
any manner applicable to the Mortgaged Property, each as heretofore and
hereafter amended or supplemented, and any analogous future or present local,
state or federal statutes, rules and regulations promulgated thereunder or
pursuant thereto, and any other present or future law, ordinance, rule,
regulation, permit or permit condition, order or directive addressing
environmental, health or safety issues.

    ERISA:  The Employee Retirement Income Security Act of 1974, as the same may
be amended from time to time.

    Event of Default:  Any Event of Default described in Section 9.1 and any
other event or circumstance defined as an Event of Default elsewhere in this
Agreement.

    FGC:  Florida Gaming Corporation, a Delaware corporation.

    FGC Guaranty:  The Guaranty to be executed by FGC and delivered to the
Lender on the date hereof which guarantees the payment and performance of the
Obligations.

    FGC Mortgage:  The Mortgage dated of even date herewith to be recorded in
the Recorder's Office of St. Lucie County, Florida, providing Lender with a
first lien on the FGC Property.

    FGC Permitted Exceptions:  Those matters listed in Exhibit B-2 to which
FGC's interest in the FGC Property may be subject at the Loan Closing Date and
thereafter any such other title exceptions or objections, if any, that the
Lender may specifically approve in writing.

    FGC Property:  The real property described in Recital C.

    FGCI:  Florida Gaming Centers, Inc., a Florida corporation.

    Fixed Charges:  For any period, the total debt service expense of Borrower
for such period, including scheduled principal and interest payments on the Loan
and on any other indebtedness of Borrower for borrowed money or for the deferred
purchase price of property or services.

    Fort Pierce Improvements:  The improvements described in Recital B.

    Fort Pierce Mortgage:  The Mortgage dated of even date herewith to be
recorded in the Recorder's Office of St. Lucie County, Florida, providing Lender
with a first lien on the Fort Pierce Premises.

    Fort Pierce Permitted Exceptions:  Those matters listed in Exhibit B-2 to
which the Borrower's interest in the Fort Pierce Premises may be subject at the
Loan Closing Date and thereafter any such other title exceptions or objections,
if any, that the Lender may specifically approve in writing.

    Fort Pierce Premises:  The real property and improvements described in
Recital B.

    Fort Pierce Property:  The real property described in Recital A.

    GAAP:  Such accounting practice as, in the opinion of the independent
certified public accountants regularly retained by Borrower and acceptable to
Lender, conforms at the time to

Page 29 of 97 Pages

--------------------------------------------------------------------------------

generally accepted accounting principles, consistently applied. GAAP means those
principles and practices (a) which are recognized as such by the Financial
Accounting Standards Board, (b) which are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the most recent audited financial statements furnished
to Lender, and (c) which are consistently applied for all periods after the date
hereof so as to reflect properly the financial condition, and results of
operations and changes in financial position, of Borrower.

    Guarantor:  Collectively, Collett and FGC.

    Hazardous Materials:  Hazardous Materials shall mean (a) any chemical,
material or substance defined as or included in the definition of "hazardous
substances," "hazardous wastes," "hazardous materials," "extremely hazardous
waste," "restricted hazardous waste," "toxic pollutants," contaminants,"
"pollutants," "toxic substances" or words of similar import under any applicable
local, state or Federal law or under the regulations adopted or publications
promulgated pursuant thereto, including Environmental Laws, (b) any oil,
petroleum or petroleum derived substances, any drilling fluids, produced waters
or other wastes associated with the exploration, development or production of
crude oil, any flammable substances or explosives, any radioactive materials,
any hazardous wastes or substances, any toxic wastes or substances or any other
materials or pollutants which (i) pose a hazard to any property of the Borrower
or to Persons on or about such properties, or (ii) cause such properties to be
in violation of any Environmental Laws, (c) asbestos in any form which is or
could become friable, radon gas, urea formaldehyde foam insulation, or
transformers or other electrical equipment which contain any oil or dielectric
fluid containing polychlorinated biphenyls, and (d) any other chemical, material
or substance, exposure to which is prohibited, limited or regulated by any
governmental authority.

    Including and including: Including but not limited to.

    Legal Opinion:  The legal opinion described in Section 5.1(g).

    Loan:  The $4,600,000 loan from the Lender to the Borrower described in this
Agreement.

    Loan Documents:  The documents and instruments listed in Section 3.8, and
all other agreements, documents and instruments now or hereafter evidencing or
securing the Loan, in each case, as they may be revised, amended, modified or
supplemented from time to time in accordance with the terms and provisions
thereof.

    Loan Closing:  The disbursement of Loan proceeds.

    Loan Closing Date:  The date of the Loan Closing, which shall be no later
than November 15, 2001.

    Material Adverse Change:  In the Lender's reasonable judgment, any material
adverse change in the financial condition of the Borrower or any Guarantor or in
the condition of the Mortgaged Property which could prevent timely repayment of
the Loan or performance under any of the Loan Documents.

    Maturity Date:  October 31, 2004.

Page 30 of 97 Pages

--------------------------------------------------------------------------------

    Miami Improvements:  The improvements described in Recital B.

    Miami Permitted Exceptions:  Those matters listed in Exhibit B-1 to which
the Borrower's interest in the Premises may be subject at the Loan Closing Date
and thereafter any such other title exceptions or objections, if any, that the
Lender may specifically approve in writing.

    Miami Premises  The real property and improvements described in Recital B.

    Miami Property  The real property described in Recital A.

    Miami Mortgage:  The Mortgage dated of even date herewith to be recorded in
the Recorder's Office of Dade County, Florida, providing Lender with a first
lien on the Miami Premises.

    Mortgaged Property:  Collectively, the Premises and the FGC Property.

    Note:  The Promissory Note described in Section 3.2.

    Obligations:  The payment of all principal, interest and other sums due
under the Note, this Agreement or the other Loan Documents, and the performance
of all obligations due and owing by Borrower thereunder.

    Person:  A natural person, corporation (business, municipal or
not-for-profit), limited partnership, limited liability company, general
partnership, joint stock company, joint venture, association, trust, trust
company, land trust, business trust or other organization, whether or not a
legal entity, or a government, agency or political subdivision thereof.

    Premises:  The Premises described in Recital B.

    Prime Rate:  A fluctuating rate per annum equal to the prime rate of
interest as published in the "Money Rates" section of the Wall Street Journal,
or, if such rate is not so designated in the Wall Street Journal, the rate
designated by the Lender from time to time as its "Prime Rate." The Prime Rate
is not necessarily the lowest rate of interest charged by the Lender in
connection with extensions of credit. Changes in the rate of interest on the
Loan shall take effect simultaneously with each change in the Prime Rate. The
applicable Prime Rate shall be determined by the Lender in its sole judgment,
and such determination shall be conclusive absent manifest error.

    Property:  The real property described in Recital A.

    Quarterly Financial Statements:  The quarterly financial statements of
Borrower, including all notes thereto, which statements shall include a balance
sheet as of the end of such calendar quarter and an income statement and a
statement of cash flows for such calendar quarter, and for the fiscal year to
date, subject to normal year-end adjustments, all setting forth in comparative
form the corresponding figures for the corresponding calendar quarter of the
preceding year, prepared in accordance with GAAP and certified as true and
correct by an appropriate officer or other responsible party acceptable to
Lender on behalf of Borrower.

    Regulation D:  Regulation D of the Board of Governors of the Federal Reserve
System from time to time in effect and including any successor or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

    Section:  Unless otherwise specified, any section, subsection or paragraph
of this Agreement.

    Title Insurance Policy:  The Title Insurance Policy or Policies described in
Section 5.1(d).

    Title Insurer:  Chicago Title Insurance Company.

Page 31 of 97 Pages

--------------------------------------------------------------------------------

    Transactions:  The execution, delivery and performance by the Borrower of
this Agreement and each of the other Loan Documents, the grant of liens and
security interests pursuant to the Loan Documents and the other transactions
contemplated by this Agreement and the other Loan Documents.

    U.S.:  United States of America.

    Warrant Agreement:  The Warrant Agreement dated the date hereof between the
Lender and FGC providing for the issuance of the Warrants in a form acceptable
to the Lender in form attached hereto as Exhibit C.

    Warrants:  The warrants issued to the Lender to purchase an aggregate of
200,000 shares of common stock of FGC, subject to adjustment, pursuant to this
Agreement and the Warrant Agreement.

ARTICLE 3
THE LOAN

The Loan

    3.1 Subject to the terms, provisions and conditions set forth in this
Agreement, the Lender agrees to disburse to or for the benefit of the Borrower,
and the Borrower agrees to accept from the Lender, the Loan; provided, that, if
the Loan is not closed on or before the Loan Closing Date, the Lender's
obligations hereunder shall terminate.

The Note

    3.2 The Loan shall be evidenced by the Note. The terms of the Note are
hereby incorporated into this Agreement by this reference.

Interest

    3.3 Except as set forth in Section 3.4, the Borrower shall pay to the Lender
interest on the principal balance of the Loan outstanding from time to time at a
rate per annum ("Interest Rate") equal to the greater of (i) seven and one-half
percent (7.5%) or (ii) the sum of the Prime Rate plus two percent (2.0%). The
records of the Lender as to the Interest Rate applicable to the Loan shall be
binding and conclusive absent manifest error. Interest shall be payable from the
Loan Closing Date to the date of repayment of the Loan in full. Interest shall
be computed on the basis of the actual number of days elapsed on the basis of a
year consisting of 360 days. Interest shall be payable as provided in
Section 3.5.

Interest on Overdue Amounts

    3.4 If an Event of Default has occurred and is continuing or if the Borrower
shall default in the payment of the principal of or interest on the Loan or any
other amount becoming due hereunder, by scheduled maturity, notice of
prepayment, acceleration or otherwise, the Borrower shall on demand from time to
time from the Lender pay interest, to the extent permitted by law, on such
defaulted amount from the day after the due date thereof to the date of actual
payment (after as well as before judgment) at a rate per annum, computed on the
basis of the actual number of days elapsed on the basis of a year consisting of
360 days, equal to the interest rate otherwise applicable to the Loan pursuant
to Section 3.3 above plus five percent (5%) ("Default Rate").

Page 32 of 97 Pages

--------------------------------------------------------------------------------

Payments

    3.5 

    (a) Maturity/Principal and Interest. Commencing on November 20, 2001 and
continuing on the 20th day of each month thereafter until the Maturity Date,
Borrower shall make monthly payments of principal and interest to Lender on the
amount of the principal balance outstanding hereunder, in an amount calculated
by Lender as necessary to repay the then outstanding principal balance at the
Interest Rate (with interest payable in arrears) amortized on a level term basis
over a twenty-five (25) year term commencing on the Loan Closing Date. If not
sooner paid, the outstanding principal amount of the Loan and all interest
accrued and unpaid thereon shall be paid on the Maturity Date. All payments by
the Borrower pursuant to this Agreement, the Note or any other Loan Document,
whether in respect of principal, interest, or otherwise, shall be made without
setoff, counterclaim or deduction in same day funds by the Borrower to the
Lender. All such payments required to be made to the Lender shall be made not
later than 2:00 p.m., Illinois time, on the date due by wire transfer (or by
advice of transfer from or between accounts of the Borrower at the Lender) to
such account as the Lender shall specify from time to time by notice to the
Borrower. Funds received after that time shall be deemed to have been received
by the Lender on the next following Business Day. All payments shall be made in
immediately available U.S. Dollars. Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in computing interest, if any, in connection with such payment. Amounts
repaid on the Loan may not be reborrowed.

    (b) Prepayments. Except for principal amortization payments as set forth in
Section 3.5(a) above, Borrower may not voluntarily prepay the Loan prior to the
first anniversary of the Loan Closing Date. After the first anniversary of the
Loan Closing Date, the Borrower may prepay all or any portion of the Loan, at
any time and from time to time, subject to the following terms:

     (i) Each partial prepayment shall be in a minimum principal amount of
$100,000 and in integral multiples of $50,000;

    (ii) The Borrower shall provide the Lender with at least fifteen (15) days
notice prior to any prepayment;

   (iii) The Borrower shall pay to the Lender all accrued and unpaid interest
through the date of such prepayment on the principal balance being prepaid; and

    (iv) The Borrower shall pay to the Lender any other obligations of the
Borrower to the Lender with respect to the Loan then due which remain unpaid.

    (c) Application of Payments. The Borrower irrevocably waives the right to
direct the application of payments and collections received by the Lender from
or on behalf of the Borrower, and the Borrower agrees that the Lender shall have
the continuing exclusive right to apply and reapply any and all such payments
and collections against the Obligations in such manner as the Lender may deem
appropriate, notwithstanding any entry by the Lender upon any of its books and
records. To the extent that the Borrower makes a payment or payments to the
Lender or the Lender receives any payment or proceeds of the Collateral which
secures the Loan for the Borrower's benefit, which payments or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy act, state or federal law, common law or
equitable case, then, to the extent of such payment or proceeds received, the
Obligations or part thereof intended to be satisfied shall be revived and shall
continue in full force and effect, as if such payments or proceeds had not been
received by the Lender.

Page 33 of 97 Pages

--------------------------------------------------------------------------------

Loan Fee; Stock Warrants

    3.6 Concurrently with the execution of this Agreement, the Borrower shall
pay the Lender a closing fee of $69,000. From and after the date which is the
earlier to occur of (i) any acceleration by Lender of the principal balance of
the Loan as permitted by the Loan Documents, (ii) any prepayment of the Loan in
full by the Borrower, or (iii) the Maturity Date, Lender shall have the right to
either (x) receive from Borrower an additional loan fee of $250,000 ("Deferred
Fee"), in which case the Warrants will expire in accordance with the Warrant
Agreement, or (y) retain the right to exercise the Warrants in accordance with
the terms of the Warrants and the Warrant Agreement. In the event Lender elects
to receive the Deferred Fee as provided in subclause (x) above and Lender
provides written notice of such election to Borrower prior to payment of the
principal balance of the Loan, Borrower shall pay such Deferred Fee to Lender at
the time such principal balance is paid in full. If Lender has provided written
notice to Borrower of its election to receive the Deferred Fee, Borrower may not
make any prepayment in full unless such prepayment is accompanied by the
Deferred fee. Lender's failure to make the election described in this
Section 3.6 prior to the Maturity Date or prior to any prepayment of the Loan in
full shall not be deemed a waiver of Lender's right to make the election
described in this Section 3.6 at any time thereafter.

Late Fees

    3.7 In the event that any payment of interest or principal due under this
Agreement, the Note or any of the Loan Documents (including, without limitation,
any payment of principal not paid when due on the Maturity Date) is not made
within ten (10) days after such payment is due in accordance with the terms of
such documents, then, in addition to the payment of the amount so due, the
Borrower shall pay to the Lender a "late charge" of $.05 for each one dollar so
overdue to defray part of the costs of collection and handling such late
payment. The Borrower agrees that the damages to be sustained by the Lender
caused by such late payment are extremely difficult and impracticable to
ascertain, and that the amount of $.05 per each one dollar due is a reasonable
estimate of such damages, does not constitute interest and is not a penalty.

Loan Documents

    3.8 The Borrower agrees that it will, in sufficient time for review by the
Lender prior to the Loan Closing Date, execute and deliver or cause to be
executed and delivered to the Lender the following documents and instruments
(collectively, as each may be revised, amended, modified or supplemented from
time to time in accordance with the terms and provisions thereof, the "Loan
Documents") in form and substance satisfactory to the Lender:

    (a) a promissory note from the Borrower payable to the order of the Lender
in the aggregate original principal amount of U.S. $4,600,000 (together with any
and all replacements thereof, the "Note");

    (b) a valid first mortgage with security agreement and assignment of leases
and rents from the Borrower to the Lender encumbering the Borrower's interest in
the Miami Premises and other rights described therein ("Miami Mortgage");

    (c) a valid first mortgage with security agreement and assignment of leases
and rents from the Trust to the Lender encumbering the Trust's interest in the
Fort Pierce Premises and other rights described therein ("Fort Pierce
Mortgage");

    (d) a valid first mortgage with security agreement and assignment of leases
and rents from FGC to the Lender encumbering FGC's interest in the FGC Property
and other rights described therein ("FGC Mortgage");

Page 34 of 97 Pages

--------------------------------------------------------------------------------

    (e) assignments of leases and rents from the Borrower, Trust and FGC in
favor of the Lender with respect to the Miami Premises, the Fort Pierce Premises
and the FGC Property, respectively;

    (f)  a security agreement from the Borrower in favor of Lender, granting
Lender a first priority security interest in all equipment, general intangibles,
inventory, receivables and any other tangible or intangible personal property
now or hereafter owned by Borrower;

    (g) an environmental indemnity and agreement from the Borrower and the
Guarantors in favor of the Lender with respect to the Mortgaged Property;

    (h) such financing statements as may be necessary in the Lender's sole
judgment to perfect valid first liens and security interests in personal
property and fixtures as aforesaid;

    (i)  the Collett Guaranty and the FGC Guaranty;

    (j)  a collateral assignment of beneficial interest in the land trust
holding title to the Fort Pierce Property; and,

    (k) such other documents as may be required by this Agreement or as the
Lender may require to evidence and secure the Loan.

Capital Improvement Reserve

    3.9 Borrower shall establish a Capital Improvement Reserve ("Improvement
Reserve") with Lender and shall pay into such reserve annual payments of $26,152
each year that the Obligations are outstanding, which shall be deposited into
the Improvement Reserve monthly in equal installments of $2,179.33, at the time
and place designated for payments of principal and interest as set forth in
Section 3.5(a). Amounts in the Improvement Reserve may be commingled with
Lender's other funds. If no Default or Event of Default then exists, Lender
shall release funds from the Improvement Reserve (not more frequently than
monthly) sufficient to pay the costs of repairs and replacements to the
Premises, including furniture, fixtures and equipment reasonably deemed by
Borrower to be necessary or desirable to the operation of the Premises; provided
that Borrower first delivers a written request for such funds to Lender, which
shall itemize the anticipated expenditures in reasonable detail. Lender's
consent to such disbursement requests will not be unreasonably withheld.
Borrower shall use all funds released from the Improvement Reserve solely for
the purposes described in such request for funds. Lender may, at its sole
option, make disbursements from the Improvement Reserve directly to the
applicable vendor, contractor or other person or entity whom Lender reasonably
believes is entitled to payment. No interest shall be paid on account of any
funds held in the Improvement Reserve. All monies at any time held by or
deposited with Lender under this Agreement, including but not limited to the
Improvement Reserve and any real estate tax reserve shall be held as cash
collateral, as additional security for the Loan and the obligations of Borrower
under the Loan Documents, in one or more closed accounts under the exclusive
dominion and control of Lender. Borrower shall have no right of withdrawal from
any such accounts. Borrower hereby grants Lender a first priority lien and
security interest on such cash collateral and shall execute and deliver to
Lender from time to time any and all security agreements, financing statements
or other instruments necessary to create, perfect, continue or maintain Lender's
lien and security interest in such cash collateral.

Page 35 of 97 Pages

--------------------------------------------------------------------------------

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Representations and Warranties of the Borrower

    4.1 To induce the Lender to execute this Agreement and perform the
obligations of the Lender under this Agreement, the Borrower hereby represents
and warrants to the Lender as follows:

    (a) FGCI is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Florida. FGCI has the requisite power
and authority, including all material licenses, registrations, permits,
franchises, patents, copyrights, trademarks, trade names, consents and
approvals, to own its property and assets and to carry on its business as now
conducted and is qualified to do business and in good standing in Florida and in
every jurisdiction where such qualification is required. The Borrower has all
requisite power and authority to consummate the Transactions.

    (b) The consummation of the Transactions (a) has been duly authorized by all
requisite corporate action of FGCI and all trust action of the Trust, (b) will
not violate (i) any provision of law, statute, rule or regulation (including
Regulations D, G, T, U or X) or the articles of incorporation, bylaws or other
constitutive documents of FGCI or the trust agreement of Trust (ii) any order of
any court, or any rule, regulation or order of any other agency of government
binding upon the Borrower, or (iii) any provisions of any indenture, agreement
or other instrument to which the Borrower is a party, or by which the Borrower
or any of its properties or assets is or may be bound and (c) will not result in
the creation or imposition of any lien (other than in favor of the Lender as
contemplated by this Agreement) upon any property or assets of the Borrower.

    (c) The execution and delivery of the Warrant Agreement, the Warrants, the
FGC Guaranty and each other document to be delivered by FGC in connection with
the Loan (a) has been duly authorized by all requisite corporate action of FGC,
(b) will not violate (i) any provision of law, statute, rule or regulation
(including Regulations D, G, T, U or X) or the articles of incorporation, bylaws
or other constitutive documents of FGC (ii) any order of any court, or any rule,
regulation or order of any other agency of government binding upon FGC, or
(iii) any provisions of any indenture, agreement or other instrument to which
FGC is a party, or by which FGC or any of its properties or assets is or may be
bound and (c) will not result in the creation or imposition of any lien (other
than in favor of the Lender as contemplated by this Agreement) upon any property
or assets of FGC.

    (d) No registration with or consent or approval of, or other action by, any
federal, state or other governmental agency, authority or regulatory body or any
other Person is or will be required in connection with (i) the consummation of
the Transactions by the Borrower or (ii) the execution and delivery of the
Warrant Agreement, the Warrants or the FGC Guaranty by FGC or (iii) the
execution and delivery of the Collett Guaranty by Collett.

    (e) This Agreement constitutes, and each of the other Loan Documents when
duly executed and delivered by the Borrower will constitute, legal, valid and
binding obligations of the Borrower enforceable in accordance with their
respective terms except to the extent enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors' rights
generally and (b) the availability of equitable remedies.

    (f)  The Warrant Agreement, the Warrants and the FGC Guaranty constitute the
legal, valid and binding obligations of FGC enforceable in accordance with their
respective terms except to the extent enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium,

Page 36 of 97 Pages

--------------------------------------------------------------------------------

fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors' rights generally and (b) the availability of equitable remedies.

    (g) The Collett Guaranty constitutes the legal, valid and binding
obligations of Collett enforceable in accordance with its terms except to the
extent enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors' rights generally and (b) the
availability of equitable remedies.

    (h) FGCI and each Guarantor have heretofore furnished to the Lender true,
correct and complete copies of all filed tax returns for the 2000 tax year.

    (i)  Since January 1, 2000 there has been no event or occurrence that could
constitute a Material Adverse Change.

    (j)  FGCI does not have any subsidiaries and is not a partner or joint
venturer in any partnerships or joint ventures except as described on
Schedule 4.1(j) hereto.

    (k) FGCI is a wholly owned subsidiary of FGC; Freedom Financial Corporation
beneficially owns 30% of the common stock of FGC; Collett beneficially owns 70%
of the voting common stock of Freedom Financial Corporation and Controls Freedom
Financial Corporation; and pursuant to an agreement dated February 1, 2000 with
the Bank of Oklahoma, Collett controls the voting rights to an additional 11.4%
of the common stock of FGC.

    (l)  The authorized capital stock of FGC consists of 15,000,000 shares of
common stock having a par value of $.10 per share, 500,000 shares of convertible
preferred stock having a par value of $.10 per share, 1,200,000 shares of
Class A convertible preferred stock, having a par value of $.10 per share, and
500,000 shares of preferred stock having a par value of $.10 per share issuable
in one or more series. The only shares of capital stock issued and outstanding,
reserved for issuance or committed to be issued are (i) 6,189,395 shares of
common stock issued and outstanding, (ii) 1,965,000 shares of common stock
reserved for issuance upon the exercise of outstanding options, (iii) 7,568
shares of common stock reserved for issuance upon the conversion of 33,635
issued and outstanding shares of Class A convertible preferred stock,
(iv) 126,216 shares of common stock reserved for issuance upon the conversion of
45 issued and outstanding shares of Series B convertible preferred stock,
(v) 625,000 shares of common stock reserved for issuance upon the conversion of
300 issued and outstanding shares of Series E 8% cumulative convertible
preferred stock, (vi) 593,338 shares of common stock reserved for issuance upon
the conversion of 2,000 shares of Series F 8% cumulative convertible preferred
stock, and (vii) 200,000 shares of common stock reserved for issuance upon the
exercise of warrants issued to the Lender. Except as set forth herein, in the
Warrant Agreement, or in Schedule 4.1(l), there are no outstanding preemptive
(statutory or contractual), exercise, voting or other rights, options, warrants
or agreements granted or issued by or binding upon FGC for the purchase or
acquisition of any shares of its capital stock or other equity interests or
otherwise providing for the "put" or "call" of any shares of its capital stock
or other equity interests. All outstanding securities of FGC have been issued in
accordance with all federal and state securities laws (or under an exemption
therefrom).

    (m) The authorized capital stock of FGCI consists of 1,000 shares of common
stock, no par value per share. The only shares of capital stock issued and
outstanding, reserved for issuance or committed to be issued are 1,000 shares of
common stock issued to FGC. There are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon FGCI for the purchase or acquisition of any shares of its capital stock or
otherwise providing for the "put" or "call" of any shares of its capital stock.
All outstanding

Page 37 of 97 Pages

--------------------------------------------------------------------------------

securities of FGCI have been issued in accordance with all federal and state
securities laws (or under an exemption therefrom).

    (n) The shares of common stock of FGC issuable upon the exercise of the
Warrants have been duly and validly reserved by FGC and, upon issuance in
accordance with the exercise provisions of the Warrants, will be duly and
validly issued, fully paid, non-assessable and free and clear of all liens.

    (o) There are no actions, suits or proceedings at law or in equity or by or
before any arbitrator or any governmental instrumentality or other agency or
regulatory authority now pending or, to the best of its knowledge threatened,
against or affecting the Borrower, FGC or Collett, or the businesses, assets or
rights of the Borrower, FGC or Collett, except as disclosed on Schedule 4.1(o)
hereto.

    (p) The Borrower is not in violation in any material respect of any law,
including but not limited to, any Environmental Law, or in default with respect
to any judgment, writ, injunction, decree, rule or regulation of any court or
governmental agency or instrumentality.

    (q) (i) After giving effect to the Transactions, the business of the
Borrower, the methods and means employed by the Borrower in the operation
thereof (including all operations and conditions at or in the properties of the
Borrower), and the assets owned, leased, held or operated by the Borrower,
comply in all material respects with all applicable laws, rules, regulations,
ordinances and codes of every kind, including Environmental Laws; (ii) the
Borrower has obtained all permits under Environmental Laws necessary to its
operations, and all such permits are in good standing and the Borrower is in
compliance with all material terms and conditions of such permits; (iii) no
mechanic's or materialmen's liens have been filed against the Mortgaged Property
and neither the Borrower nor FGC has received any notice from any subcontractor
of any intent to file a lien or from any governmental authority of any complaint
or violation pertaining to the Mortgaged Property; and (iv) neither the Borrower
nor FGC has received any claim or notice of violation, lien, complaint, suit,
order or other claim or notice to the effect that it is or may be liable to any
Person as a result of (A) the environmental condition of the Mortgaged Property
or any other property, or (B) the release or threatened release of any Hazardous
Materials, or (y) any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §9604), or comparable state laws, and none of the operations
of the Borrower or FGC are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release or
threatened release of any Hazardous Material at the Premises or at any other
location, including any location to which the Borrower or FGC has transported,
or arranged for the transportation of, any Hazardous Materials.

    (r) FGCI has filed or caused to be filed all federal, state and local tax
returns which are required to be filed by it, and has paid or caused to be paid
all taxes shown to be due and payable on such returns or on any assessments
received by it.

    (s) FGCI does not have a defined benefit pension plan under ERISA, the
unfunded liabilities of which upon termination could be held to be a liability
of FGCI by the Pension Benefit Guaranty Corporation; FGCI is not an "employee
benefit plan" and FGCI's assets do not constitute assets of any such plan.

    (t) FGCI is not (a) an "investment company" or a company "controlled" by an
"investment company" within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, or (b) a "holding company" or an "affiliate" of
a "holding company" or of a "subsidiary company" of a "holding company," within
the meaning of, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

Page 38 of 97 Pages

--------------------------------------------------------------------------------

    (u) The Borrower has good and marketable title to the Premises, subject to
no liens except for the Miami Permitted Exceptions and the Fort Pierce Permitted
Exceptions. The Miami Improvements and the Fort Pierce Improvements are in good
repair, working order and condition. FGC has good and marketable title to the
FGC Property, subject to no liens except for the FGC Permitted Exceptions.

    (v) The Borrower is not insolvent and the execution and delivery of this
Agreement and the other Loan Documents pursuant thereto and the consummation of
the Transactions will not render the Borrower insolvent. The fair value and
present fair saleable value of the assets of the Borrower exceeds its
liabilities. The Borrower understands that in this context "insolvent" means
that the present fair saleable value of the total assets of the Borrower is less
than the amount of the total liabilities of the Borrower. The Borrower also
understands that the term "liabilities" includes any legal liability, whether
matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent
(with contingent liabilities valued based on the Borrower's good faith estimate
of the probability of occurrence). The Borrower will be able to pay its debts as
they become absolute and mature. The Borrower will not incur debts beyond its
ability to pay as they mature. The borrowing of the maximum amount available
under this Agreement, and the Borrower's granting liens on its properties
pursuant to this Agreement and the other Loan Documents executed pursuant
thereto, will not leave the Borrower with property remaining in its hands
constituting unreasonably small capital with which to conduct its business.

    (w) The Borrower has not received any notice from any insurance company or
governmental agency of any defects or inadequacies in the Premises which would
either adversely affect the insurability of the Premises or materially increase
the cost of insuring the Premises beyond that which is customarily charged for
similar property in the vicinity of the Premises used for a similar purpose.

    (x) Neither the Borrower, nor any of its agents, employees, partners or
representatives, nor to the best of the Borrower's knowledge, any other Person,
has transported, used, generated, handled, stored, released, emitted, leached,
discharged, dumped or disposed of any Hazardous Materials onto, into or from the
Mortgaged Property, or any part thereof, or from the Mortgaged Property onto or
into any property adjacent to the Mortgaged Property or any other property in
violation of any Environmental Laws. No Hazardous Materials are currently or, to
the best of the Borrower's knowledge, have been located at, in, on, under or
about the Mortgaged Property in a manner which violates any Environmental Laws
or which requires response, cleanup or corrective action of any kind under any
Environmental Laws. No notice of violation, lien, complaint, suit, order or
other notice with respect to the environmental condition of the Mortgaged
Property is outstanding or has been received by the Borrower or FGC, nor has any
such notice been issued which has not been fully satisfied and complied with in
a timely fashion so as to bring the Mortgaged Property into full compliance with
all Environmental Laws. No underground storage tanks are, to the best of the
Borrower's knowledge, located on the Mortgaged Property. The Mortgaged Property
is not listed on any local, state or federal lists of potentially contaminated
sites, including the National Priorities List, CERCLIS and any state or federal
hazardous waste site or leaking underground storage tank lists. To the best of
the Borrower's knowledge, the Mortgaged Property has been and is currently in
compliance with all Environmental Laws. There are no pending or, to the best of
the Borrower's knowledge, threatened actions or proceedings to which the
Borrower or FGC is a party which relate to the environmental condition of the
Mortgaged Property. All required governmental permits and licenses relating to
the environmental condition of the Mortgaged Property have been obtained and the
Borrower and FGC are in compliance therewith.

    (y) The Miami Premises is taxed separately without regard to any other
property and has been subdivided from all other property in compliance with all
applicable laws. The Fort Pierce

Page 39 of 97 Pages

--------------------------------------------------------------------------------

and the FGC Property are collectively taxed separately without regard to any
other property and have been subdivided from all other property in compliance
with all applicable laws.

    (z) For all purposes, each of the Miami Premises, the Fort Pierce Premises
and the FGC Property may be mortgaged, conveyed and otherwise dealt with as an
independent, contiguous parcel. No special assessments have been imposed or are
outstanding against the Mortgaged Property and the Borrower has not received any
notice that a special assessment is being contemplated by any governmental
authority or other Person having jurisdiction over the Mortgaged Property.

    (aa) Except as set forth on Schedule 4.1(aa) with respect to the Miami
Premises, no governmental authority has commenced, or to the best of Borrower's
knowledge, threatened any (i) condemnation of any portion of the Mortgaged
Property, (ii) condemnation, relocation or change in elevation of any roadways
abutting the Mortgaged Property or (iii) denial of access to the Mortgaged
Property from any point of access to the Mortgaged Property.

    (bb) (i) All consents, licenses and permits and all other authorizations or
approvals required under applicable laws, ordinances, regulations, restrictive
covenants and requirements of all governmental authorities having jurisdiction
over the Premises to operate the Premises as currently operated (including,
without limitation, pari-mutuel permits and licenses, liquor licenses,
restaurant permits and concession permits) have been obtained and are listed in
Schedule 4.1(bb) hereto; (ii) each such license and permit is owned by Borrower,
is unexpired and is in good standing; with all rights of appeal having expired
with no appeal having been filed; and (iii) all laws, ordinances, regulations,
restrictive covenants and requirements of all governmental authorities
(including, building, health, fire, water, use, zoning, environmental and
similar laws, codes, ordinances, rules and regulations) relating to the
ownership and operation of the Premises have been or can be complied with.

    (cc) The Premises is zoned under applicable zoning laws so as to permit the
operation and use of the Premises as currently operated. Adequate water, gas and
electrical supply, storm and sanitary sewerage facilities and any other required
public utilities are available for the Premises. There are adequate means of
access between the Premises and public streets for pedestrians and motor
vehicles.

    (dd) Except as disclosed in Schedule 4.1(dd) hereto, there are no management
agreements, franchise agreement, service contracts, employment contracts, leases
or other contracts or agreements affecting the Mortgaged Property.

    (ee) All factual information furnished by or on behalf of the Borrower to
the Lender for purposes of or in connection with this Agreement or the
Transactions is, and all other such factual information hereafter furnished by
or on behalf of the Borrower will be, true and accurate in all material respects
on the date as of which such information is furnished and not incomplete by
omitting to state any fact necessary to make such information not misleading at
such time in light of the circumstances under which such information was
provided.

Survival of Representations and Warranties

    4.2 The Borrower agrees that all representations and warranties in this
Agreement will be true, correct and complete in all material respects at the
Loan Closing Date and at all times thereafter until the Loan is repaid in full.

Page 40 of 97 Pages

--------------------------------------------------------------------------------

ARTICLE 5
REQUIREMENTS PRECEDENT TO THE CLOSING OF THE LOAN

Loan Closing Conditions

    5.1 The Borrower agrees that the Borrower will perform and satisfy all of
the following conditions precedent on or before the Loan Closing Date, and the
Borrower agrees that the Lender's obligation to make the Loan is conditioned
upon the Borrower's furnishing (or causing to be furnished) to the Lender the
following, all in form and substance satisfactory to the Lender, in its sole
discretion on or before the Loan Closing Date:

    (a) Loan Documents. Each of the Loan Documents, as required by Section 3.8
above.

    (b) Warrant Agreement; Warrants. The Warrant Agreement, executed by FGC and
a warrant certificate, executed by FGC effectively issuing the Warrants.

    (c) Fees. The Lender's counsel fees and all amounts due to the Lender in
connection with the opening of the Loan, including, without limitation, all
amounts due in accordance with Section 11.4 below, after deducting therefrom the
good faith deposit of $25,000 heretofore paid by Borrower to Lender.

    (d) Title Insurance Policy. ALTA Title Insurance Policies (containing
extended coverage and without a creditor's right exclusion) in the face amount
of the Loan issued by the Title Insurer, insuring (i) the lien of the Miami
Mortgage, as a first lien against the Borrower's fee simple interest in the
Miami Premises, subject only to the Miami Permitted Exceptions; (ii) the lien of
the Fort Pierce Mortgage; as a first lien against the Trust's fee simple
interest in the Fort Pierce Premises, subject only to the Fort Pierce Permitted
Exception; and (iii) the lien of the FGC Mortgage, as a first lien against FGC's
interest in the FGC Property, subject only to the FGC Permitted Exceptions. The
Title Insurance Policies shall contain, if available: (i) a comprehensive
endorsement, (ii) a survey endorsement specifically insuring the Lender that the
survey described in Section 5.1(e) below is accurate and accurately depicts the
same real estate covered by the Title Insurance Policy, (iii) a contiguity
endorsement, if applicable, (iv) an endorsement to the effect that the Mortgaged
Property is assessed separately from all other lands for purposes of ad valorem
taxation, (v) an access endorsement, (vi) an endorsement to the effect that all
applicable subdivision and platting laws have been complied with, (vii) a
variable rate of interest endorsement, (viii) a 3.1 zoning endorsement, (ix) an
interim mechanics' lien endorsement, (x) a usury endorsement, and (xi) any other
endorsements the Lender may reasonably require.

    (e) Survey. Current plats of survey of the Miami Premises, the Fort Pierce
Premises and the FGC Property prepared by a licensed Florida land surveyor in
accordance with 1999 ALTA standards and certified to the Lender and its
successors and assigns, and the Title Insurer, showing with respect to each such
Mortgaged Property: (A) the perimeter boundary, (B) the location of all
buildings located thereon, (C) the acreage, (D) no encroachments by improvements
located on adjoining property onto such property or encroachments by
improvements that are part of the property onto adjoining property, (E) adequate
means of ingress and egress to and from such property by means of a public way
or road, (F) to the extent locatable, the location of each of the Miami
Permitted Exceptions, the Fort Pierce Permitted Exceptions, and the FGC
Permitted Exceptions, as applicable, and (G) the flood zone designations.

    (f)  Insurance. All forms of insurance required by the Lender in accordance
with Article 7 of this Agreement.

    (g) Legal Opinion. An opinion of Florida counsel to the Borrower and the
Guarantor dated the Loan Closing Date addressed to the Lender in form and
substance as the Lender may require.

Page 41 of 97 Pages

--------------------------------------------------------------------------------

    (h) Authorization Documents. Evidence reasonably satisfactory to the Lender
(including certified resolutions, land trust directions, and incumbency
certificates) that the individuals executing this Agreement and the Loan
Documents on behalf of the Borrower have been duly authorized by all appropriate
action to execute and deliver this Agreement and the Loan Documents on behalf of
the Borrower, and that the individuals executing the Guaranty, the Warrant
Agreement, the Warrants and any other documents executed by FGC in connection
with the Loan on behalf of FGC have been duly authorized by all appropriate
action to execute and deliver such documents on behalf of FGC.

    (i)  Organizational Documents. Copies of the organizational and constitutive
documents of FGCI, the Trust and FGC, each certified by a Person authorized to
act on behalf of each respective entity, along with appropriate certificates of
good standing from the state of organization, and qualifications to transact
business, if applicable, from the Florida Secretary of State's Office.

    (j)  UCC Searches. Current searches of all Uniform Commercial Code financing
statements filed against FGCI, the Trust, FGC or Collett with the appropriate
governmental offices showing that no Uniform Commercial Code financing
statements are filed or recorded against FGCI, the Trust, FGC or Collett.

    (k) Environmental Audit. With respect to each of the Miami Premises, the
Fort Pierce Premises and the FGC Property, an environmental audit certified to
the Lender prepared by a professional environmental engineer acceptable to
Lender, containing, without limitation, a history of the prior ownership and use
of such property and the surrounding parcels and indicating that such property
complies in all respects with all Environmental Laws and is free of any
Hazardous Materials.

    (l)  Leases. Copies of all leases affecting the Mortgaged Property, if any,
and all amendments thereto, certified by the Borrower as true, correct and
complete.

    (m) Lien Searches. Pending litigation, judgment and state and federal tax
lien search reports on FGCI, the Trust, FGC and Collett.

    (n) Title Documents. Copies of all underlying title documents.

    (o) Appraisal. With respect to each of the Miami Premises, the Fort Pierce
Premises and the FGC Property, an appraisal of such property satisfactory in
form and content to the Lender, certified to the Lender and prepared by an
independent, licensed, MAI appraiser selected and engaged by the Lender.

    (p) Financial Statements. 2000 year-end and the most recent quarterly
interim, financial statements for the FGCI, FGC and Collett.

    (q) Code Compliance. Letters or other appropriate evidence from governmental
authorities evidencing compliance of the Premises with applicable zoning laws
and building and health codes.

    (r) Litigation Settlements. Payoff letters, settlement agreements or other
evidence in form and substance satisfactory to Lender indicating the amount
necessary to pay Borrower's obligations in full under the notes and asset
purchase agreement which are the subject of the litigation referenced in items 2
and 3 of the Litigation Schedule attached hereto as Schedule 4.1(o). Lender
shall have the right to disburse portions of the Loan directly to the parties
entitled to payment of such settlement amounts, as evidenced by the settlement
agreements or payoff letters delivered by Borrower.

Page 42 of 97 Pages

--------------------------------------------------------------------------------

    (s) Further Assurances. All documents and other assurances reasonably
required by the Lender to evidence and secure the Loan and otherwise required in
connection with the Loan pursuant to this Agreement.

Loan Disbursement

    5.2 After payment of all of Lender's fees and expenses as described herein,
and the payment of all loan closing costs shown on the loan settlement statement
to be executed by Borrower and Lender, the remaining proceeds of the Loan shall
be disbursed as follows:

    (a) to Millennium Partners, in an amount calculated in accordance with the
payoff letter obtained from Millennium Partners by Borrower, in settlement of
the lawsuit referenced in item 3 of Schedule 4.1(o) attached hereto;

    (b) to the Miami-Dade County tax collector and the St. Lucie County tax
collector, amounts necessary to pay all past due real estate taxes and interest
and penalties thereon;

    (c) to Legong Investments, in an amount calculated in accordance with the
payoff letter obtained by Borrower from M.I.T. Fund Management, Ltd., as
investment advisor to Legong Investments;

    (d) to Thomas Baumker, First St. Lucie Associates, Roger Baumker and Philip
Wagner, (collectively, "Mortgagees") in accordance with the payoff letters
obtained by Borrower from Mortgagees, in order to payoff all existing mortgage
debt on the Fort Pierce Premises;

    (e) $548,415, which is hereby represented by Borrower to be the maximum
aggregate amount owing in order to buy-out Borrower's obligations under those
certain Consulting and Noncompetition Agreements (collectively, the "Consulting
Agreements") each dated as of December 31, 1996 and amended by amendments dated
November 24, 1998, between Borrower and each of Richard P. Donovan and Roger M.
Wheeler, Jr. respectively. The Loan proceeds to be disbursed pursuant to in this
Section 5.2(e) shall be disbursed by Lender into a non-interest bearing account
maintained by Lender, until such time that Borrower executes a final settlement
agreement with respect to the Consulting Agreements, at which time Lender will
disburse such funds in accordance with such settlement agreement, and any excess
funds remaining after payment of the amounts necessary to satisfy all of
Borrower's obligations under the Consulting Agreement, shall be disbursed to
Borrower; and,

    (f)  any excess remaining shall be disbursed to Borrower.

Notwithstanding anything in this Loan Agreement or any of the Loan Documents to
the contrary, it is the express intent of Lender and Borrower that this Loan
Agreement and the Loan Documents create no rights in any person or entity other
than Lender and Borrower, whether under a third party beneficiary theory or
otherwise.

ARTICLE 6
THE BORROWER'S AGREEMENTS

    The Borrower further covenants and agrees as follows:

Closing of Loan on or Prior to Loan Closing Date

    6.1 All conditions precedent to the Loan Closing shall be complied with on
or before the Loan Closing Date.

Page 43 of 97 Pages

--------------------------------------------------------------------------------

Inspection by the Lender

    6.2 The Borrower will cooperate with the Lender to arrange for inspections
of the Mortgaged Property by the Lender and its agents and representatives upon
reasonable notice during normal business hours.

Mechanics' Liens

    6.3 The Borrower will not suffer or permit any mechanics' liens to be filed
or otherwise asserted against the Mortgaged Property.

Condemnation

    6.4 The Borrower hereby assigns, transfers and sets over unto the Lender the
entire proceeds of any award or any claim for damages for any of the Premises
(or any interest therein) taken or damaged by the power of eminent domain or by
condemnation. The Lender shall be entitled (but shall not be obligated) to
participate in the collection of such proceeds and any such proceeds shall be
first applied to reimburse the Lender for all costs and expenses, including
attorneys' fees and expenses, incurred in connection with the collection of such
proceeds. The Lender may retain the remainder of such award in payment or
reduction of the Loan, whether due or not, and any excess after payment in full
of the Loan and all sums due hereunder, shall be returned to the Borrower;
provided, however, that the Lender shall hold the proceeds of such award and
permit the same to be used to reimburse the Borrower for the cost of the
rebuilding or restoration of the Premises in accordance with plans and
specifications to be submitted to and approved by the Lender, so long as:
(i) such proceeds are sufficient, in the Lender's sole judgment, to complete the
rebuilding or restoration of the Premises, or if such proceeds are not
sufficient in the Lender's sole judgment, then the Borrower shall have paid from
its own funds costs of restoration in the amount of such deficiency or, upon
request by the Lender, shall have deposited with the Lender the amount of such
deficiency in cash, (ii) in the Lender's sole judgment, the Premises can be
fully rebuilt and restored, can be operated on an economically feasible basis
and will have a value substantially the same as that existing prior to such
taking, (iii) there is no Default or Event of Default hereunder, and (iv) in the
Lender's sole judgment, the rebuilding or restoration can be completed prior to
the Maturity Date. If the proceeds are to be used to reimburse the Borrower for
rebuilding or restoration, the proceeds of the award shall be paid out in the
same manner as is provided in Article 9 hereof for the payment of insurance
proceeds toward the cost of rebuilding or restoration. Any payment or deposit
made by the Borrower under subparagraph (i) above shall be disbursed for the
cost of rebuilding or restoration before the Borrower receives any reimbursement
out of the award. Provided that Lender reasonably determines that the Premises
has been restored to its full function and value, any surplus which may remain
out of said award after payment of such cost of rebuilding or restoration shall
be paid to any other party entitled thereto. If, however, Lender reasonably
determines that the Premises has not been restored to its full function and
value, Lender may apply such surplus on account of the Loan.

Proceedings to Enjoin or Prevent Operations

    6.5 If any proceedings are filed seeking to enjoin or otherwise prevent or
declare unlawful the occupancy, maintenance or operation of the Mortgaged
Property or any portion thereof, the Borrower at its sole expense shall
(i) cause such proceedings to be contested vigorously in good faith and (ii) in
the event of an adverse ruling or decision, prosecute all allowable appeals
therefrom. Without limiting the generality of the foregoing, the Borrower shall
resist the entry or seek the stay of any temporary or permanent injunction that
may be entered and use its best efforts to bring about a favorable and speedy
disposition of all such proceedings.

Page 44 of 97 Pages

--------------------------------------------------------------------------------

Lender's Fees and Expenses

    6.6 The Borrower shall pay all of the Lender's fees and expenses incurred in
the origination, documentation, closing, administration and enforcement of the
Loan as required pursuant to Section 11.4(a), after deducting therefrom the good
faith deposit of $25,000 heretofore paid by Borrower to Lender.

Lender's Actions for Own Protection Only

    6.7 The authority herein conferred upon the Lender, and any action taken by
the Lender, including inspecting the Mortgaged Property, will be exercised and
taken by the Lender for the Lender's protection only and may not be relied upon
by the Borrower for any purposes whatever; and the Lender shall not be deemed to
have assumed any responsibility to the Borrower with respect to any such action
herein authorized or taken by the Lender. Any review, investigation or
inspection conducted by the Lender, any architectural or engineering consultants
retained by the Lender or any agent or representative of the Lender to verify
independently the Borrower's satisfaction of any conditions precedent to Loan
disbursements under this Agreement, the Borrower's performance of any of the
covenants, agreements and obligations of the Borrower under this Agreement, or
the validity of any representations and warranties made by the Borrower
hereunder (regardless of whether the party conducting such review, investigation
or inspection shall have discovered that any of such conditions precedent were
not satisfied or that any such covenants, agreements or obligations were not
performed or that any such representations or warranties were not true), shall
not affect (or constitute a waiver by the Lender of): (i) any of the Borrower's
representations and warranties under this Agreement or the Lender's reliance
thereon or (ii) the Lender's reliance upon any certifications of the Borrower or
any other facts, information or reports furnished to the Lender by the Borrower
hereunder.

Tax Returns; Material Adverse Changes; Books and Records

    6.8 

    (a) The Borrower shall deliver to the Lender true, correct and complete
copies of all filed tax returns of Borrower not later than thirty (30) days
after filing. The Borrower shall cause FGC and Collett to deliver to the Lender
true, correct and complete copies of all filed tax returns of FGC and Collett
respectively, not later than thirty (30) days after filing.

    (b) The Borrower shall promptly notify the Lender if any Material Adverse
Change occurs.

    (c) The Borrower shall, at any time during regular business hours and on
reasonable notice, permit the Lender and its agents or representatives to
examine and copy all of its books and records regarding the operation of the
Premises.

Documents of Further Assurance

    6.9 The Borrower, from time to time, upon the Lender's request, shall
execute, deliver, record and furnish such documents as the Lender may deem
necessary or desirable to (i) perfect and maintain perfected as valid liens upon
the Mortgaged Property, the liens granted to the Lender under the Miami
Mortgage, the Fort Pierce Mortgage, and the FGC Mortgage and the collateral
assignments and other security interests under the other Loan Documents as
contemplated by this Agreement, (ii) correct any errors of a typographical
nature which may be contained in this Agreement or any of the Loan Documents and
(iii) consummate fully the transaction contemplated under this Agreement.

No Additional Debt

    6.10 Without the prior written consent of the Lender, which consent will not
be unreasonably withheld, the Borrower shall not incur or guaranty any
indebtedness (whether personal or nonrecourse,

Page 45 of 97 Pages

--------------------------------------------------------------------------------

secured or unsecured) other than indebtedness arising in the ordinary course of
the Borrower's business.

Mortgage

    6.11 The Borrower hereby restates each of the representations, warranties,
covenants and obligations of "Mortgagor" made in the Miami Mortgage and the Fort
Pierce Mortgage, and the terms of the Miami Mortgage and the Fort Pierce
Mortgage are hereby incorporated into this Agreement by this reference.

Compliance with Laws

    6.12 The Borrower and the Premises shall comply with all applicable
requirements (including zoning, building, health, safety and fire laws,
ordinances, rules and regulations and all Environmental Laws) of any
governmental authority having jurisdiction over the Borrower or the Premises,
including Title III of The Americans With Disabilities Act, and all rules and
regulations promulgated with respect thereto.

Business Purpose

    6.13 The Borrower shall not engage in any business other than the operation
and ownership of the Premises.

Transfer of Mortgaged Property; Change in Ownership

    6.14 

    (a) FGCI shall not transfer, sell, assign, convey, mortgage or otherwise
encumber in any way the Miami Premises or the beneficial interest in the Fort
Pierce Premises, or allow any transfer, sale, assignment, conveyance, mortgage
or encumbrance of the Fort Pierce Premises, or, in each case, any portion
thereof or any direct or indirect interest therein.

    (b) FGC shall not transfer, sell, assign, convey, mortgage or otherwise
encumber in any way the FGC Property or any portion thereof or any direct or
indirect interest therein without Lender's prior written consent, which consent
shall not be unreasonably withheld by Lender with respect to a sale of a portion
of the FGC Property if, after taking into account such sale and the net proceeds
to be received by Lender as a Loan paydown in connection with such sale, there
is no increase in the loan to value ratio for the Loan, as reasonably determined
by Lender.

    (c) No change in the Control of FGCI shall occur without the prior written
consent of the Lender, and Collett shall maintain Control over FGC.

    (d) In the event Lender consents to the assignment and assumption of the
Borrower's obligations hereunder and under the other Loan Documents in
connection with any transfer of the Mortgaged Property, which consent shall be
provided or denied (or made subject to conditions, including approval of all
documentation related thereto), in Lender's sole discretion, Borrower shall pay
to Lender a loan assumption fee in the amount of one percent (1%) of the
then-outstanding principal balance of the Loan.

Leases

    6.15 Neither the Borrower nor FGC shall amend, modify, restate, terminate or
alter any real property lease affecting the Mortgaged Property in any way, or
enter into any new real property leases affecting the Mortgaged Property,
without the prior written consent of the Lender. Any such modification or
amendment shall be null and void unless consented to in writing by the Lender.

Page 46 of 97 Pages

--------------------------------------------------------------------------------

Brokerage Indemnity

    6.16 The Borrower hereby indemnifies and holds the Lender harmless from and
against any and all claims, costs, expenses, damage, loss and liability arising
out of or in connection with any claim for a brokerage or finder's fee in
connection with the Loan or the Loan Documents.

Financial Statements

    6.17 

    (a) Borrower shall furnish or cause to be furnished to Lender three copies
of each of the following: (1) as soon as available and in any event within
90 days after the end of each fiscal year of FGCI and FGC, Annual Financial
Statements of FGCI and FGC, respectively; (2) as soon as available and in any
event within 45 days after the end of each calendar quarter (except the last
calendar quarter) of each fiscal year of FGCI and FGC, Quarterly Financial
Statements of FGCI and FGC; (3) within thirty (30) days of the anniversary date
of the previous financial statement furnished by Collett, an updated personal
financial statement of Collett; and (4) such other information relating to the
financial condition, operations, prospects or business of Borrower and each
Guarantor as from time to time may be reasonably requested by Lender. Each
delivery of a financial statement pursuant to this Section shall constitute a
republication of the representations and warranties contained in Section 4.1
hereof.

    (b) Borrower shall permit Lender to inspect the Premises, to examine its
files, books and records and make and take away copies thereof, and to discuss
its affairs with its officers and accountants, all at such times and intervals
and to such extent as Lender may reasonably desire.

    (c) Borrower and FGC shall maintain books and records in accordance with
GAAP.

Depository Relationship

    6.19 Borrower shall maintain all operating and deposit accounts related to
receipts and operations of the Premises at Lender's North Miami Beach, Florida
branch.

Operation of Premises

    6.20 Borrower shall operate each of the Miami Premises and the Fort Pierce
Premises as a first class Jai Alai and gaming establishment, in accordance with
all applicable laws and ordinances applicable thereto.

Management and Franchise Agreements

    6.21 Borrower shall not terminate, modify, amend or enter into any
management agreement or any franchise agreement, without the prior written
approval of Lender.

Initial Reservation of Warrant Shares

    6.22 Prior to the Loan Closing Date, Borrower will cause FGC to authorize
the issuance of the Warrants and reserve 200,000 shares of common stock for
issuance upon exercise of the Warrants.

Warrant Shares

    6.23 Prior to the Loan Closing Date, Borrower will cause FGC to reserve for
issuance, free of preemptive rights, such number of shares of common stock as
shall be issuable upon the exercise of the Warrants and such further number as
may from time to time be required to implement the conversion adjustment
provisions applicable to the Warrants.

Page 47 of 97 Pages

--------------------------------------------------------------------------------

Financial Covenants

    6.24 Borrower shall maintain at all times, a Debt Coverage Ratio of no less
than 1.85 to 1.

Environmental Matters

    6.25 Within sixty (60) days after the Loan Closing Date, provide Lender with
evidence satisfactory to Lender that Borrower has (a) repaired the leak in the
above ground storage tank located in the fire control building located on the
Fort Pierce Premises, as recommended in the Phase I Environmental Report dated
September 11, 2001, prepared by National Assessment Corporation ("Fort Pierce
Phase I"), (b) implement an operations and maintenance program in order to
safely manage the identified and suspect asbestos-containing material described
in the Fort Pierce Phase I, (c) repair the leak in the back up generator located
in the generator room located on the Miami Premises, as recommended in the Phase
I Environmental Report dated September 8, 2001, prepared by National Assessment
Corporation ("Miami Phase I"), and (d) implement an operations and maintenance
program in order to safely manage the identified and suspect asbestos-containing
material described in the Miami Phase I.

Page 48 of 97 Pages

--------------------------------------------------------------------------------

ARTICLE 7
INSURANCE

Insurance Policies

    7.1  The Borrower will at all times maintain, or cause to be maintained,
insurance policies issued by companies acceptable to the Lender covering loss by
perils, hazards, liabilities and other risks and casualties and in such amounts
as required by the Lender. All physical damage policies and renewals shall
contain a standard mortgagee clause naming only the Lender as mortgagee, which
clause shall expressly state that any breach of any condition or warranty by the
Borrower shall not prejudice the rights of the Lender under such insurance, and
a loss payable clause in favor of the Lender for property, contents, inventory,
equipment, loss of rents and business interruption. All liability policies and
renewals shall name the Lender as additional insured. No additional parties
shall appear in the mortgagee or loss payable clauses without the Lender's
express prior written consent. All deductibles exceeding U.S. $10,000 shall be
subject to the approval of the Lender. In the event of foreclosure or any other
transfer of title to the Premises in full or partial satisfaction of the Loan,
all right, title and interest of the Borrower in and to the benefit of all
prepaid insurance premiums shall pass to the purchaser or grantee and the
Borrower agrees to assist the Lender and such purchaser or grantee in obtaining
such benefit and replacement insurance policies.

    Without limiting the generality of the foregoing, the Borrower shall
maintain or cause to be maintained (i) all risks form of property insurance
covering real and personal property, (ii) business interruption, rent or loss of
rent insurance covering not less than twelve (12) months income,
(iii) commercial general liability insurance and excess umbrella liability
insurance, in an amount not less than $3,000,000, (iii) workers' compensation
and employers' liability insurance, (iv) contractual liability insurance,
(v) broad form boiler and machinery insurance, including boiler and machinery
extra expense and business interruption coverage, and (vi) unless the Borrower
delivers satisfactory evidence in connection with delivery of the survey
pursuant to Section 5.1(e), flood insurance.

All policies shall include a provision requiring that the coverage evidenced
thereby shall not be terminated or modified without thirty (30) days prior
written notice to the Lender. All property insurance policies shall also include
a provision for law and ordinance change coverage. The Borrower shall deliver
duplicate original certificates evidencing such insurance, including duplicate
original certificates for all additional policies, together with evidence of
full payment of premiums thereon, to the Lender, and, in the case of insurance
about to expire, shall deliver duplicate original certificates for each renewal
policy, together with evidence of full payment of premiums thereon, not less
than thirty (30) days prior to their respective dates of expiration. The
Borrower shall permit the Lender to review all such policies upon request by the
Lender. The Borrower will not permit any condition to exist on the Mortgaged
Property that would wholly or partially invalidate any insurance thereon. The
Borrower shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained hereunder
unless the Lender is included thereon as an additional insured and under a
mortgagee clause acceptable to the Lender. The Borrower shall immediately notify
the Lender whenever any such separate insurance is taken out and shall promptly
deliver to the Lender the policy or policies of such insurance. Prior to Loan
Closing and at any time thereafter, if the Borrower changes insurance companies
or materially changes its coverage, at the Lender's option, the Lender may
engage, at the Borrower's sole cost and expense, an independent insurance
consultant acceptable to the Lender to review the Borrower's insurance coverage
to confirm such coverage is in compliance with the terms and conditions of this
Section 7.1.

Illinois Insurance Notice

    7.2  Unless Borrower provides Lender with evidence of the insurance coverage
required by this Agreement or the other Loan Documents, Lender may purchase
insurance at Borrower's expense to

Page 49 of 97 Pages

--------------------------------------------------------------------------------

protect Lender's interests in the collateral. This insurance may, but need not,
protect Borrower's interest. The coverage that Lender purchases may not pay any
claim that Borrower makes, or any claim that is made against Borrower in
connection with the collateral. Borrower may later cancel any insurance
purchased by Lender, but only after providing Lender with evidence that Borrower
has obtained insurance as required by the Loan Documents. If Lender purchases
insurance for the collateral, Borrower will be responsible for the costs of that
insurance, including interest and any other charges Lender may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to Borrower's total outstanding balance or obligation. The costs of the
insurance may be more than the cost of insurance Borrower may be able to obtain
on Borrower's own.

ARTICLE 8
CASUALTIES

Lender's Election to Apply Insurance Proceeds to Indebtedness

    8.1  In the event of any loss or damage to any portion of the Premises due
to fire or other casualty, the Borrower shall have the right, but only if no
Default or Event of Default exists hereunder, to settle insurance claims or
agree with the insurance company or companies on the amount to be paid;
provided, however that the Lender shall be permitted to participate in any such
settlement and to hire its own adjusters to advise Lender in connection with any
proposed settlement, and any such settlement shall be subject to the Lender's
written approval; further, provided, however, that if a settlement is not
reached within a reasonable period of time (as determined by the Lender), then
the Lender shall have the sole right, in its sole discretion, to settle such
claim. In any case, the Lender shall, subject to Section 8.2 below, have the
right (but not the obligation) to collect, retain and apply to the Loan all
insurance proceeds (after deduction of all expenses of collection and
settlement, including attorneys' and adjusters' fees and expenses), and if such
proceeds are insufficient to pay such amount in full, to declare the balance
remaining unpaid on the Note to be immediately due and payable and to avail
itself of any of the remedies afforded under this Agreement, the Note or any of
the other Loan Documents as in the case of any Event of Default or default
hereunder or thereunder. Any proceeds remaining after application to the Loan
shall be paid by the Lender to the Borrower or any other party which may be
entitled thereto.

Borrower's Obligation to Rebuild and Use of Proceeds Therefor

    8.2  Notwithstanding anything to the contrary set forth in Section 8.1
above, after deduction of all expenses of collection and settlement, including
reasonable attorneys' and adjusters' fees and expenses, the Lender shall release
such proceeds in installments from time to time to the Borrower provided that:

      (a)  The Borrower shall expeditiously repair and restore all damage to the
Premises resulting from such fire or other casualty;

      (b)  The proceeds of insurance, in the Lender's sole judgment, are
sufficient to complete the repair and restoration of the improvements located on
the Premises, or if such proceeds of insurance are not so sufficient, then the
Borrower shall have paid from its own funds the costs of restoration in the
amount of such deficiency or, upon request by the Lender, shall have deposited
with the Lender the amount of such deficiency in cash;

      (c)  no Default or Event of Default shall have occurred hereunder and be
continuing; and

      (d)  in the Lender's sole judgment, the Premises (i) can be fully repaired
and restored prior to the Maturity Date, (ii) can be operated on an economically
feasible basis and (iii) will have a value substantially the same as that
existing prior to such fire or other casualty.

Page 50 of 97 Pages

--------------------------------------------------------------------------------

    All payments made by the Borrower and all funds received from the Borrower
pursuant to Section 8.2(b) above shall first be fully made or disbursed before
disbursement of any insurance proceeds. Provided that Lender reasonably
determines that the Premises has been restored to its full function and value,
any surplus which may remain after payment of such cost of repair and
restoration, shall be paid to any other party entitled thereto. If, however,
Lender reasonably determines that the Premises has not been restored to its full
function and value, Lender may apply such surplus on account of the Loan.

ARTICLE 9
DEFAULTS

Events of Default

    9.1  Each of the following events shall constitute events of default
("Events of Default") hereunder:

      (a)  any representation or warranty made by or on behalf of (i) the
Borrower in connection with this Agreement or the other Loan Documents or any of
the Transactions shall prove to have been false or misleading in any material
respect when made;

      (b)  default shall be made in the payment of any principal on the Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

      (c)  default shall be made in the payment of any interest, loan fee or
other amounts payable hereunder or under the other Loan Documents when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise, and
such amount shall remain unpaid for seven (7) Business Days;

      (d)  default shall be made in the due observance of any covenant,
condition or agreement on the part of the Borrower contained in Section 6.14 or
Article 7;

      (e)  default shall be made in the due observance or performance of any
other covenant, condition or agreement to be observed or performed by the
Borrower pursuant to the terms of this Agreement or the other Loan Documents (a
"Nonmonetary Default") and such default shall continue unremedied for a period
of 30 days after written notice from the Lender of such default; provided,
however, that if the Borrower promptly commences and diligently pursues a cure
to a Nonmonetary Default which cannot be reasonably cured within the 30 day
period, the Borrower shall have an additional 20 day period to complete such
cure.

      (f)  The Borrower shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code or any
other federal or state bankruptcy, insolvency or similar law, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
such proceeding or the filing of any such petition, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator or similar
official for itself or for a substantial part of its properties or assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable generally, or admit in writing its inability,
to pay its debts as they become due, (vii) suspend the transaction of all or a
substantial portion of its usual business or (viii) take corporate action for
the purpose of effecting any of the foregoing;

      (g)  An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower of a substantial part of any of its properties or
assets under Title 11 of the United States Code or any other

Page 51 of 97 Pages

--------------------------------------------------------------------------------

federal or state bankruptcy, insolvency or similar law, (ii) the appointment of
a receiver, trustee, custodian, sequestrator or similar official for the
Borrower or for a substantial part of its properties, or (iii) the winding-up or
liquidation of the Borrower; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall continue unstayed and in effect for 60 days;

      (h)  A final judgment for the payment of money in excess of $100,000 shall
be rendered by a court or other tribunal against the Borrower and shall remain
undischarged for a period of 30 consecutive days during which execution of such
judgment shall not have been stayed effectively or final judgments for the
payment of money aggregating in excess of $200,000 shall be rendered against the
Borrower and such judgments shall remain undischarged for a period of 30
consecutive days during which execution of such judgments shall not have been
stayed effectively;

      (i)  Any Loan Document shall cease to be in full force and effect and
enforceable in accordance with its terms; or the Borrower shall assert the
invalidity of any such instrument; or any security interest or lien purported to
be created by any Loan Document shall cease to be a valid and perfected first
priority security interest in any collateral described therein;

      (j)  An Event of Default shall occur under any of the other Loan
Documents, which shall remain uncured after the expiration of any applicable
notice, cure or grace period, if any; or

      (k)  An event of default shall occur under any other document evidencing
or securing a loan from Lender to Borrower, any Guarantor or any Affiliate of
Borrower or Guarantor, and such default remains uncured after the expiration of
any applicable notice, cure or grace period, if any.

ARTICLE 10
LENDER'S REMEDIES IN EVENT OF DEFAULT

Remedies Conferred Upon the Lender

    10.1  Upon the occurrence of any Event of Default, the Lender, in addition
to all remedies conferred upon the Lender by law and by the terms of the Note
and the other Loan Documents, shall have the right, but not the obligation, to
pursue any one or more of the following remedies concurrently or successively,
it being the intent hereof that all such remedies shall be cumulative and that
no such remedy shall be to the exclusion of any other:

      (a)  declare the Note to be immediately due and payable without notice to
the Borrower or any other Person;

      (b)  audit the books and records of the Borrower at the Borrower's cost
and expense;

      (c)  use and apply any monies deposited by the Borrower with the Lender,
regardless of the purpose for which the same was deposited, to cure any such
default or to repay any indebtedness under this Agreement which is due and owing
to the Lender; and

      (d)  exercise or pursue any other right or remedy permitted under this
Agreement, or any of the other Loan Documents, or conferred upon the Lender by
operation of law, including, without limitation, foreclosing on the Mortgaged
Property.

Non-Waiver of Remedies

    10.2  No waiver of any breach or default hereunder shall constitute or be
construed as a waiver by the Lender of any subsequent breach or default or of
any breach or default of any other provision of this Agreement.

Page 52 of 97 Pages

--------------------------------------------------------------------------------

ARTICLE 11
GENERAL PROVISIONS

Notices

    11.1  

      (a)  Notices and other communications provided for herein and in the other
Loan Documents shall be in writing and shall be delivered personally, sent via
facsimile, mailed, by certified or registered mail, postage prepaid or delivered
by overnight courier addressed:

If to the Lender:
CIB Bank
20527 South LaGrange Road
Frankfort, IL 60423-1345
Attention: Joseph J. Pratl
Facsimile: (815) 464-4906

If to the Borrower:
Florida Gaming Centers, Inc.
3500 N.W. 37th Ave.
Miami, FL 33142
Attention: W. Bennett Collett
Facsimile: (770) 554-0777

With a copy to:

Edward Becht
321 S. 2nd Street
Fort Pierce, FL 34950
Facsimile: (561) 465-8909

      (b)  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of personal delivery, mailing or facsimile transmission and on
the date one business day after delivery to an overnight courier, in each case
addressed to such Person as provided in this Section 11.1 or in accordance with
the latest unrevoked direction from such Person.

Survival of Agreement

    11.2  All covenants, agreements, representations and warranties made by the
Borrower herein and in the other Loan Documents shall be considered to have been
relied upon by the Lender and shall survive the making by the Lender of the Loan
and the execution and delivery to the Lender of the Note evidencing the Loan and
shall continue in full force and effect until the Note and all accrued interest
thereon and all other Obligations then due and payable have been fully paid and
the Lender has no further commitment to lend hereunder.

Successors and Assigns

    11.3  Whenever in this Agreement or any other Loan Document any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; provided however, that the Borrower may
not assign or delegate any of its duties, obligations or responsibilities
hereunder or under the Note or any other Loan Document without the prior written
consent of the Lender, which consent shall be in the Lender's sole and absolute
discretion. All

Page 53 of 97 Pages

--------------------------------------------------------------------------------

covenants, promises and agreements by or on behalf of the Borrower which are
contained in this Agreement or any other Loan Document to which the Borrower is
a party shall inure to the benefit of the successors and assigns of the Lender.
The Lender shall have the right to sell participations in and make assignments
of all or any part of the Loan and the Note in its sole and absolute discretion
and without the consent of or notice to the Borrower.

Expenses of the Lender; Indemnity

    11.4  

      (a)  The Borrower agrees to pay all expenses reasonably incurred by the
Lender (including the fees and expenses of the Lender's counsel and its
paralegals, field exam expenses and related fees and environmental audit and
appraisal fees) in connection with the preparation and administration of this
Agreement and the other Loan Documents, including, without limitation, any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions shall be consummated) or reasonably incurred by
the Lender (including the fees and expenses of the Lender's counsel and its
paralegals) in connection with the enforcement of its rights in connection with
this Agreement or the other Loan Documents. All such fees shall bear interest at
the Default Rate until paid. The Borrower further agrees that it shall indemnify
the Lender from and hold it harmless against any documentary taxes, assessments
or charges made by any governmental authority by reason of the execution and
delivery of this Agreement or any of the other Loan Documents.

      (b)  The Borrower agrees to indemnify the Lender and its Affiliates,
directors, officers, employees and agents against, and to hold the Lender and
such Persons harmless from, any and all losses, claims, damages, liabilities,
penalties, actions, judgments, suits, costs, and related expenses, including
reasonable legal and paralegal fees and expenses, incurred by or asserted
against the Lender or any such Persons arising out of, in any way connected
with, or as a result of any claim, investigation, litigation or other proceeding
(whether or not the Lender is a party) relating to (i) this Agreement or the
other Loan Documents, (ii) the performance by the parties hereto and thereto of
their respective obligations hereunder and thereunder, (iii) consummation of the
Transactions, (iv) the release, spillage, disposal, discharge, transporting,
emission or leakage of Hazardous Materials, including any damage or injury
resulting from any such Hazardous Materials to or affecting the Mortgaged
Property or the soil, water, air, vegetation, buildings, personal property,
persons or animals located on such properties or on any other property or
otherwise, or (v) any violation of any Environmental Laws. The foregoing
indemnity includes the cost of remedial action to the extent required to cause
the Mortgaged Property to be in compliance with all applicable Environmental
Laws. Notwithstanding the foregoing, this indemnity shall not apply to any such
losses, claims, damages, liabilities or related expenses arising solely from the
gross negligence or willful misconduct of the Lender.

      (c)  The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
other Loan Documents, the consummation of the Transactions, the repayment of any
of the Loan, the invalidity or unenforceability of any term or provision of this
Agreement or any of the other Loan Documents, or any investigation made by or on
behalf of the Lender. All amounts due under this Section 11.4 shall be payable
on written demand.

Right of Setoff

    11.5  The Lender is hereby authorized at any time and from time to time
after the occurrence and during the continuance of an Event of Default to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final, whether held solely or jointly with others) at any time

Page 54 of 97 Pages

--------------------------------------------------------------------------------

held and other indebtedness at any time owing by the Lender to or for the credit
or the account of the Borrower (other than trust accounts held for the benefit
of third parties in the ordinary course of the Borrower's business) to amounts
then due and payable under this Agreement and the other Loan Documents,
irrespective of whether or not the Lender shall have made any demand under this
Agreement or any of the other Loan Documents. The rights of the Lender under
this Section 11.5 are in addition to other rights and remedies (including other
rights of setoff) which the Lender may have under applicable law or under the
Loan Documents.

Applicable Law

    11.6  THIS AGREEMENT, THE NOTE AND EACH OF THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS
(EXCLUSIVE OF ITS CONFLICTS OF LAWS PROVISIONS) EXCEPT WITH RESPECT TO THE
PROVISIONS OF ANY LOAN DOCUMENTS WHICH RELATE TO REALIZING UPON ANY COLLATERAL
LOCATED OUTSIDE THE STATE OF ILLINOIS WHICH SHALL BE GOVERNED BY THE LAW OF THE
STATE IN WHICH SUCH COLLATERAL IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF
ILLINOIS SHALL GOVERN THE VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS.

Waivers

    11.7  No failure or delay of the Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender hereunder are cumulative and not exclusive of any rights or remedies
which it would otherwise have. No waiver of any provision of this Agreement, the
Note or the other Loan Documents, or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be authorized as
provided in Section 11.8, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

Amendments

    11.8  Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Lender.

Severability

    11.9  In the event any one or more of the provisions contained in this
Agreement, the Note or the other Loan Documents should be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby. If, because of the severance of any provision of
this Agreement pursuant to this Section 11.9, the economic benefit of this
Agreement to the Lender is altered in any way, the parties hereto agree to
thereafter amend this Agreement in accordance with its terms to provide the
Lender with the same economic benefit it had prior to the severance of such
provision.

Page 55 of 97 Pages

--------------------------------------------------------------------------------

Counterparts

    11.10  This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one contract, and shall become effective when copies hereof
which, when taken together, bear the signatures of each of the parties hereto
shall be delivered or mailed to the Lender and the Borrower.

Headings

    11.11  Article and Section headings and the Table of Contents used herein
are for convenience of reference only and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement.

Consent to Jurisdiction

    11.12  THE BORROWER HEREBY IRREVOCABLY AGREES THAT ANY SUIT, ACTION,
PROCEEDING OR CLAIM AGAINST IT ARISING OUT OF OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY JUDGMENT ENTERED BY ANY
COURT IN RESPECT THEREOF, MAY BE BROUGHT OR ENFORCED IN THE STATE OR FEDERAL
COURTS LOCATED IN CHICAGO, ILLINOIS. NOTHING HEREIN SHALL, OR SHALL BE CONSTRUED
SO AS TO, LIMIT THE RIGHT OF THE LENDER, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TO BRING ACTIONS, SUITS OR PROCEEDINGS WITH RESPECT TO THE OBLIGATIONS AND
LIABILITIES OF THE BORROWER UNDER, OR ANY OTHER MATTER ARISING OUT OF OR IN
CONNECTION WITH, THIS AGREEMENT OR THE LOAN DOCUMENTS OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT OR PROCEEDING IN
THE COURTS OF ANY JURISDICTION IN WHICH ANY ASSETS, PROPERTIES OR REVENUES OF
THE BORROWER MAY BE FOUND, OR THE RIGHT TO AFFECT SERVICE OF PROCESS IN ANY
JURISDICTION IN ANY OTHER MANNER PERMITTED BY LAW. IN ADDITION, THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS, SUITS OR
PROCEEDINGS BROUGHT IN ANY OF THE COURTS REFERRED TO ABOVE, AND FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM THAT ANY
SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY OF THE AFORESAID COURTS HAS BEEN
BROUGHT IN ANY INCONVENIENT FORUM.

Waiver of Jury Trial

    11.13  THE BORROWER AND THE LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT, POWER,
OR REMEDY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR UNDER OR IN CONNECTION WITH ANY AMENDMENT, INSTRUMENT, DOCUMENT, OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND AGREE THAT ANY SUCH ACTION SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE TERMS AND PROVISIONS OF THIS
SECTION CONSTITUTE A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS
AGREEMENT.

Interest Limitation

    11.14  Anything in this Agreement, the Note or any Loan Document to the
contrary notwithstanding, the Borrower shall never be required to pay interest
at a rate in excess of the highest

Page 56 of 97 Pages

--------------------------------------------------------------------------------

lawful rate, and if the effective rate of interest that would otherwise be
payable under this Agreement, the Note or any Loan Document would exceed the
highest lawful rate, or if any holder of the Note shall receive monies that are
deemed to constitute interest which would increase the effective rate of
interest payable under this Agreement, the Note or any Loan Document to a rate
in excess of the highest lawful rate, then (a) the amount of interest that would
otherwise be payable under this Agreement, the Note and the Loan Documents shall
be reduced to the amount allowed under applicable law, and (b) any interest paid
in excess of the highest lawful rate shall, at the option of the holders of the
Note, be either refunded to the payor or credited on the principal of the Note.

Apparent Inconsistencies

    11.15  In the event of any conflict or inconsistency between the terms and
provisions of this Agreement and those of any other Loan Document, the terms and
provisions of this Agreement shall govern and control to the extent of such
conflict or inconsistency.

No Partnership or Joint Venture; Limitation of Liability

    11.16  Nothing herein is intended to establish any partnership or joint
venture between Lender and Borrower, it being agreed that the sole relationship
between the parties hereto is that of a lender and a borrower. No provision
hereof, and no enumeration herein of the rights or privileges of the Lender,
shall give rise to any liability of the Lender as an owner or other equity
holder of the Borrower, whether such liability is asserted by the Borrower or
the creditors of the Borrower.

Specific Performance

    11.17  The parties hereto agree that in the event of a breach of any of the
provisions hereof, equitable remedies and the remedy of specific performance,
among others, shall be available to the parties hereto.

Construction

    11.18  The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

Land Trust Exculpation

    11.19  This Agreement is executed and delivered by City National Bank of
Florida, not personally, but as Trustee as aforesaid in the exercise of the
power and authority conferred upon and vested in it as such Trustee, provided
that City National Bank of Florida hereby personally warrants that it possesses
full power and authority to execute and deliver the same. It is expressly
understood and agreed that nothing contained in this Agreement shall be
construed as creating any liability on City National Bank of Florida personally
to pay the indebtedness evidenced and secured by the Note and the other Loan
Documents or any interest that may accrue thereon, or to perform any covenant,
express or implied, contained therein, all such personal liability, if any,
being expressly waived by Lender and by every person now or hereafter claiming
any right or security hereunder.

[SIGNATURE PAGE FOLLOWS]

Page 57 of 97 Pages

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement
as of the date first above written.

        THE BORROWER:
ATTEST:
 
FLORIDA GAMING CENTERS, INC. By:   /s/ William B. Collett, Jr.   By:   /s/ W. B.
Collett    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:   /s/ William B. Collett, Jr.   Name:   /s/ W. Bennett Collett    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:   Assistant Secretary   Title:   Chairman & CEO    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        CITY NATIONAL BANK OF FLORIDA, successor by merger to City National Bank
of Miami, as Trustee under Trust Agreement dated January 3, 1979 and known as
Trust No. 5003471
 
 
 
 
By:
 
/s/ Glenn Edward Randle            

--------------------------------------------------------------------------------

            Glenn Edward Randle
Vice President and Trust Officer
 
 
 
 
THE LENDER:
 
 
 
 
CIB BANK
 
 
 
 
By:
 
Joseph J. Pratl            

--------------------------------------------------------------------------------

        Name:   J. Pratl            

--------------------------------------------------------------------------------

        Title:   Sr. V. P.            

--------------------------------------------------------------------------------

Page 58 of 97 Pages

--------------------------------------------------------------------------------




EXHIBIT A-1

LEGAL DESCRIPTION OF THE MIAMI PREMISES


    Tract "A" FRONTON HEIGHTS ADDITION, according to the Plat thereof, recorded
in Plat Book 90, Page 20, of the public records of Miami-Dade County, Florida.

Page 59 of 97 Pages

--------------------------------------------------------------------------------


EXHIBIT A-2

LEGAL DESCRIPTION OF THE FORT PIERCE PREMISES


PARCEL 5:

    LEGAL DESCRIPTION: The South 1/2 of the SW 1/4 of the NW 1/4 of Section 13.
Township 35 South, Range 39 East, St. Lucie County, Florida; EXCEPTING therefrom
the right of way for Kings Highway and ALSO EXCEPTING therefrom the following
described property, to-wit: From the SW corner of said South 1/2 of the SW 1/4
of the NW 1/4 running East 25 feet to the East right of way of Kings Highway for
the Point of Beginning; thence continue East 333.4 feet; thence North 243.0
feet; thence West 333.4 feet to the East right of way of Kings Highway; thence
South along the said East right of way 243 feet to the Point of Beginning, as
delineated on a survey dated March 24, 1972, prepared by A.G. Weatherington and
Associates, Inc., Florida Certificate No. 1859.

    The North 1/2 of the NW 1/4 of the SW 1/4 Less the South 150 feet of the
North 300 feet of the East 247 feet, more or less, of the West 272 feet, more or
less, and LESS the West 134 feet of the East 218 feet of the South 165 feet of
the North 337 feet and LESS the East 264 feet of the West 536.4 feet of the
North 334.41 feet; ALSO LESS AND EXCEPTING the right of way for Kings Highway
(State Road 607), all lying and being in Section 13, Township 35 South, Range 39
East, St. Lucie County, Florida, as delineated on a survey dated March 24, 1972,
prepared by A.G. WEATHERINGTON and Associates, Inc., Florida Certificate
No. 1859.

    The West 134 feet of the East 218 feet of the South 165 feet of the North
337 feet of the North 1/2 of the NW 1/4 of the SW 1/4 of Section 13, Township 35
South, Range 39 East, St. Lucie County, Florida.

Page 60 of 97 Pages

--------------------------------------------------------------------------------


EXHIBIT A-3

LEGAL DESCRIPTION OF THE FGC PROPERTY


PARCEL 1:

    The South one-half of the Northwest one-quarter of the Northwest one-quarter
of Section 13, Township 35 South, Range 39 East, St. Lucie County, Florida; less
and except canal right-of-way.

PARCEL 2:

    The North one-half of the Southwest one-quarter of the Northwest one-quarter
of Section 13, Township 35 South, Range 39 East, less rights-of-way for roads
and drainage canals.

PARCEL 3:

    PARCEL A:  From the NE corner of NW 1/4 of Section 13, Township 35 South,
Range 39 East, run Wly along North line of said Section, 40 feet to West R/W
Copenhaver Road; thence Sly along said West R/W, 685 feet to the POINT OF
BEGINNING; thence continue Sly along West R/W, 264 feet; thence Wly, 292.46
feet; thence Sly parallel with Copenhaver Road, 132 feet; thence Ely, 25 feet;
thence Sly parallel with Copenhaver Road, 132 feet; thence Ely 25 feet; thence
Sly parallel with Copenhaver Road, 132 feet; thence Ely, 242.38 feet to West R/W
of Copenhaver Road; thence Sly along said West R/W 60 feet; thence Wly 282 feet;
thence Sly parallel with Copenhaver Road, 194 feet; thence Ely 282 feet to West
R/W Copenhaver Road; thence Sly along said West R/W, 41.8 feet. M/L to a point
that is 1042 feet North of, and 40 feet Wly of, SE corner of aforesaid NW 1/4;
thence Wly 399 feet; thence Sly parallel with Copenhaver Road, 888 feet; thence
Ely 272.93 feet; thence Sly parallel with Copenhaver Road, 154 feet to the South
line of aforesaid NW 1/4; thence Wly along South line of aforesaid NW 1/4;
1159.29 feet; to the SW corner of SE 1/4 of aforesaid NW 1/4; thence Nly along
West line of said SE 1/4 of NW 1/4, 1339.76 plus or minus feet. M/L to NW corner
of said SE 1/4 of NW 1/4; thence Ely along North line of said SE 1/4 of NW 1/4;
662.91 feet. M/K to SE corner of SW 1/4 of NE 1/4 of NW 1/4; thence Nly along
East line of said SW 1/4 654.95 plus or minus feet. M/L to a point that is 685
feet South of North line of Section; thence Ely 662.83 plus or minus feet. M/L
to West R/W Copenhaver Road and the POINT OF BEGINNING.

    PARCEL B:  Beginning at the SW corner of the NE 1/4 of Section 13, Township
35 South, Range 39 East, St. Lucie County, Florida; thence North 746 feet for
Point of Beginning; thence West 439 feet; thence North 296 feet; thence East 439
feet; thence South to Point of Beginning. LESS AND EXCEPTING right-of-way of
Copenhaver Road.

PARCEL 4:

    The East 1288.06 feet of the West 1313.06 feet of the South One-Half (1/2)
of the Northwest One-Quarter (1/4) of the Southwest One-Quarter (1/4) of
Section 13, Township 35 South, Range 39 East, recorded in the Public Records of
St. Lucie County, Florida, LESS and EXCEPTING therefrom the South 40.00 feet for
Graham Road right-of-way.

PARCEL 6:

    Starting at the Southwest corner of the Northwest 1/4 of Section 13,
Township 35 South, Range 39 East, St. Lucie County, Florida, run East to the
East right-of-way of Kings Highway; thence run North along said East
right-of-way, a distance of 143 feet to the Point of Beginning; thence continue
along said East right of way, a distance of 100 feet; thence run East, a
Distance of 333.4 feet; thence run South, a distance of 100 feet; thence run
West, a distance of 333.4 feet to the Point of Beginning.

Page 61 of 97 Pages

--------------------------------------------------------------------------------

PARCEL 7:

    From the Southwest corner of the Northwest 1/4 of Section 13, Township 35
South, Range 39 East, St. Lucie County, Florida, run East along the East-West
one-quarter section line to the East right-of-way of Kings Highway for Point of
Beginning; thence continue East along said one-quarter section line a distance
of 333.4 feet; thence run North, parallel with the West line of said Section a
distance of 143 feet; thence run West, a distance of 333.4 feet to a point on
the East right-of-way line of said Kings Highway which is 143 feet North of the
Point of Beginning; thence run South to the Point of Beginning.

Page 62 of 97 Pages

--------------------------------------------------------------------------------




EXHIBIT B-1

MIAMI PERMITTED EXCEPTIONS


1.Restrictions, conditions, reservations, easements and other matters contained
on the Plat of Fronton-Heights Addition, as recorded in Plat Book 90, Page(s)
20, public records of Miami-Dade County, Florida.

2.Restrictive Covenant running with the land recorded in O.R. Book 9900, Page
1251, of the public records of Miami-Dade County, Florida.

3.Right of Way Agreement recorded in O.R. Book 10328, Page 8 of the public
records of Miami-Dade County, Florida.

4.Ordinance No. 77-90 recorded in O.R. Book 9940, Page 62 of the public records
of Miami-Dade County, Florida.

5.State of Florida Department of Transportation Project Resolution recorded in
O.R. Book 18345, Page 410, First Amended in O.R. Book 19022, Page 3992, Second
Amended in O.R. Book 19460, Page 3953 of the public records of Miami-Dade
County, Florida.

Page 63 of 97 Pages

--------------------------------------------------------------------------------


EXHIBIT B-2

FORT PIERCE PERMITTED EXCEPTIONS
and
FGC PERMITTED EXCEPTIONS


1.Subject to Right-Of-Way for Kings Highway, as now laid out and in use.

2.General Permits recorded in Deed Book 220, Page 430, Deed Book 220, Page 431;
and Deed Book 220, Page 432, of the public records of St. Lucie County, Florida.

3.Reservations contained in instrument recorded in Deed Book 119, Page 321, Deed
Book 131, Page 137; and Deed Book 132, Page 313, of the public records of St.
Lucie County, Florida.

4.Right-Of-Way Deeds recorded in Deed Book 241, Page 283, and O.R. Book 33, Page
632, of the public records of St. Lucie County, Florida.

5.Right-Of-Way of Copenhaver Road, as now laid out and in use.

6.Lease Agreement recorded in O.R. Book 689, Page 1611, of the public records of
St. Lucie County, Florida.

7.Easement to Fort Peirce Utilities Authority recorded in O.R. Book 665, Page
2456 and O.R. Book 632, Page 1888, of the public records of St. Lucie County,
Florida.

8.Subject to matters as shown on survey prepared by James A. Fowler, Land
Surveying Company dated October 15, 2001.

9.Agreement recorded in O.R. Book 585, Page 707, of the public records of St.
Lucie County, Florida.

10.Easement to Florida Power and Light Company recorded in O.R. Book 222, Page
2330, of the public records of St. Lucie County, Florida.

11.Permit recorded in O.R. Book 204, Page 2155, of the public records of St.
Lucie County, Florida.

12.Reservations contained in Warranty Deed recorded in O.R. Book 221, Page 144,
of the public records of St. Lucie County, Florida.

Page 64 of 97 Pages

--------------------------------------------------------------------------------


EXHIBIT C

WARRANT AGREEMENT


Page 65 of 97 Pages

--------------------------------------------------------------------------------




SCHEDULE 4.1(J)

PARTNERSHIP OR JOINT VENTURES

None


Page 66 of 97 Pages

--------------------------------------------------------------------------------


SCHEDULE 4.1(L)

STOCK AGREEMENTS

None


Page 67 of 97 Pages

--------------------------------------------------------------------------------


SCHEDULE 4.1(O)

LITIGATION


1.Florida Gaming Centers, Inc. d/b/a Miami Jai Alai and Sumner Jai Alai v. Dept.
of Business and Professional Regulation, Division of Pari-Mutuel Wagering,
Circuit Court, 2nd Judicial District, Leon County, Case # 00-2415 (tax issue).

2.Wheeler-Phoenix, Inc. and WJA Realty L.P. v. Florida Gaming Centers, Inc. and
Florida Gaming Corporation (non-payment of $450,000 note and 10% of FGCI gains)

3.Millennium Partners, L.P. v. Florida Gaming Corporation (non-payment of
$2,000,000 note—stock buy-back)

4.Personal injury claims brought by James Howard, Willie Baker and Louise
Barrett.

Page 68 of 97 Pages

--------------------------------------------------------------------------------




SCHEDULE 4.1(AA)

CONDEMNATION


    Borrower has disclosed to Lender that the Miami Premises are located within
the path of expansion for the Miami airport and the Miami Premises may be
acquired by the airport authority in a sale in lieu of condemnation. The
Borrower is presently negotiating with the airport authority for a sale price in
the range of $10 million to $12 million.

Page 69 of 97 Pages

--------------------------------------------------------------------------------


SCHEDULE 4.1(BB)

PERMITS AND LICENSES


1.State of Florida Pari-Mutuel Wagering License #2040 for Jai-Alai at Miami
Jai-Alai dated 3/15/2001.

2.State of Florida Pari-Mutuel Wagering License #CR273/2001-2002 for various
card games at Miami Jai-Alai dated 3/15/2001.

3.State of Florida Pari-Mutuel Wagering License #2080 for Jai-Alai at Sumner
Jai-Alai dated 3/15/2001.

4.State of Florida Pari-Mutuel Wagering License #CR280/2001-2002 for various
card games at Sumner Jai-Alai dated 3/15/2001.

5.State of Florida Pari-Mutuel Wagering License #2030 for Jai-Alai at Fort
Pierce Jai-Alai dated 3/15/2001.

6.State of Florida Alcoholic Beverages/Tobacco License at Miami Jai Alai
expiration date 3/31/2002.

7.State of Florida Alcoholic Beverages/Tobacco License at Ft. Pierce Jai Alai
expiration date 3/31/2002.

8.Various Occupational License Tax Licenses for snack bars, eating
establishments, arenas, and vending machines at Miami Jai-Alai, expiration date
9/30/2001, with Renewals dated 9/14/2001.

9.Various Hotel and Restaurant Licenses for snack bars and eating establishments
at Miami Jai-Alai, expiration date 10/01/2002.

10.Various St. Lucie County Occupational Licenses for snack bars, eating
establishments, arenas, and vending machines at Ft. Pierce Jai-Alai, expiration
date 9/30/2002.

11.Various Hotel and Restaurant Licenses for snack bars and eating
establishments at Ft. Pierce Jai-Alai, expiration date 4/01/2001.

Page 70 of 97 Pages

--------------------------------------------------------------------------------


SCHEDULE 4.1(DD)

AGREEMENTS


1.Consulting and Non-Competition Agreement with Richard Donovan dated 12/31/1996
(as amended 11/24/1998).

2.Consulting and Non-Competition Agreement with Roger Wheeler dated 12/31/1996.

Page 71 of 97 Pages

--------------------------------------------------------------------------------



QuickLinks


LOAN AGREEMENT
EXHIBIT A-1 LEGAL DESCRIPTION OF THE MIAMI PREMISES
EXHIBIT A-2 LEGAL DESCRIPTION OF THE FORT PIERCE PREMISES
EXHIBIT A-3 LEGAL DESCRIPTION OF THE FGC PROPERTY
EXHIBIT B-1 MIAMI PERMITTED EXCEPTIONS
EXHIBIT B-2 FORT PIERCE PERMITTED EXCEPTIONS and FGC PERMITTED EXCEPTIONS
EXHIBIT C WARRANT AGREEMENT
SCHEDULE 4.1(J) PARTNERSHIP OR JOINT VENTURES None
SCHEDULE 4.1(L) STOCK AGREEMENTS None
SCHEDULE 4.1(O) LITIGATION
SCHEDULE 4.1(AA) CONDEMNATION
SCHEDULE 4.1(BB) PERMITS AND LICENSES
SCHEDULE 4.1(DD) AGREEMENTS
